Exhibit 10.1

CREDIT AGREEMENT
consisting of a
$850,000,000
Tranche B Term Loan Facility
and a
$300,000,000
Revolving Credit Facility
dated as of
June 1, 2011,
among
SELECT MEDICAL HOLDINGS CORPORATION,
as Holdings
SELECT MEDICAL CORPORATION,
as the Borrower
The Lenders Party Hereto from Time to Time
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
GOLDMAN SACHS BANK USA,
as Co- Syndication Agents
and
MORGAN STANLEY SENIOR FUNDING, INC., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
J.P. MORGAN SECURITIES LLC,
GOLDMAN SACHS LENDING PARTNERS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.
WELLS FARGO SECURITIES, LLC, and
RBC CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners
1157474

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Classification of Loans and Borrowings
    30  
SECTION 1.03. Terms Generally
    30  
SECTION 1.04. Accounting Terms; GAAP
    30  
SECTION 1.05. Specified Transactions
    31  
 
       
ARTICLE II
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments
    31  
SECTION 2.02. Loans and Borrowings
    31  
SECTION 2.03. Requests for Borrowings
    32  
SECTION 2.04. Swingline Loans
    33  
SECTION 2.05. Letters of Credit
    34  
SECTION 2.06. Funding of Borrowings
    37  
SECTION 2.07. Interest Elections
    38  
SECTION 2.08. Termination and Reduction of Commitments
    39  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    39  
SECTION 2.10. Amortization of Tranche B Term Loans
    40  
SECTION 2.11. Prepayment of Loans
    41  
SECTION 2.12. Fees
    43  
SECTION 2.13. Interest
    44  
SECTION 2.14. Alternate Rate of Interest
    45  
SECTION 2.15. Increased Costs
    45  
SECTION 2.16. Break Funding Payments
    46  
SECTION 2.17. Taxes
    47  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    49  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    50  
SECTION 2.20. Incremental Extensions of Credit
    51  
SECTION 2.21. Extended Term Loans and Extended Revolving Commitments
    52  
SECTION 2.22. Defaulting Lenders
    54  
 
       
ARTICLE III
       
 
       
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Power
    55  
SECTION 3.02. Authorization; Enforceability
    56  
SECTION 3.03. Governmental Approvals; No Conflicts
    56  
SECTION 3.04. Financial Condition; No Material Adverse Change
    56  
SECTION 3.05. Properties
    57  
SECTION 3.06. Litigation and Environmental Matters
    57  

 

-i-



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 3.07. Compliance with Laws and Agreements
    58  
SECTION 3.08. Investment and Holding Company Status
    58  
SECTION 3.09. Taxes
    58  
SECTION 3.10. ERISA
    58  
SECTION 3.11. Disclosure
    58  
SECTION 3.12. Subsidiaries
    58  
SECTION 3.13. Insurance
    58  
SECTION 3.14. Labor Matters
    59  
SECTION 3.15. Solvency
    59  
SECTION 3.16. Federal Reserve Regulations
    59  
SECTION 3.17. Reimbursement from Third Party Payors
    59  
SECTION 3.18. Fraud and Abuse
    60  
SECTION 3.19. USA PATRIOT Act, Etc.
    60  
 
       
ARTICLE IV
       
 
       
Conditions
       
 
       
SECTION 4.01. Effective Date
    60  
SECTION 4.02. Each Credit Event
    62  
 
       
ARTICLE V
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Financial Statements and Other Information
    63  
SECTION 5.02. Notices of Material Events
    65  
SECTION 5.03. Information Regarding Collateral
    65  
SECTION 5.04. Existence; Conduct of Business
    66  
SECTION 5.05. Payment of Obligations
    66  
SECTION 5.06. Maintenance of Properties
    66  
SECTION 5.07. Insurance
    66  
SECTION 5.08. Casualty and Condemnation
    66  
SECTION 5.09. Books and Records; Inspection and Audit Rights
    67  
SECTION 5.10. Compliance with Laws
    67  
SECTION 5.11. Use of Proceeds and Letters of Credit
    67  
SECTION 5.12. Additional Subsidiaries; Succeeding Holdings
    67  
SECTION 5.13. Further Assurances
    67  
SECTION 5.14. Post-Closing Matters
    68  
 
       
ARTICLE VI
       
 
       
Negative Covenants
       
 
       
SECTION 6.01. Indebtedness; Certain Equity Securities
    68  
SECTION 6.02. Liens
    71  
SECTION 6.03. Fundamental Changes
    72  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    73  
SECTION 6.05. Asset Sales
    75  
SECTION 6.06. Sale and Leaseback Transactions
    76  

 

-ii-



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 6.07. Swap Agreements
    76  
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    76  
SECTION 6.09. Transactions with Affiliates
    79  
SECTION 6.10. Restrictive Agreements
    80  
SECTION 6.11. Amendment of Material Documents
    80  
SECTION 6.12. [Reserved]
    80  
SECTION 6.13. Leverage Ratio
    81  
SECTION 6.14. Maximum Capital Expenditures
    82  
 
       
ARTICLE VII
       
 
       
Events of Default
       
 
       
SECTION 7.01. Events of Default
    83  
SECTION 7.02. Borrower’s Right to Cure
    85  
SECTION 7.03. Exclusion of Immaterial Subsidiaries
    86  
 
       
ARTICLE VIII
       
 
       
The Agents
       
 
       
SECTION 8.01. The Agents
    86  
 
       
ARTICLE IX
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    88  
SECTION 9.02. Waivers; Amendments
    89  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    92  
SECTION 9.04. Successors and Assigns
    93  
SECTION 9.05. Survival
    96  
SECTION 9.06. Counterparts; Integration; Effectiveness
    96  
SECTION 9.07. Severability
    96  
SECTION 9.08. Right of Setoff
    97  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    97  
SECTION 9.10. WAIVER OF JURY TRIAL
    97  
SECTION 9.11. Headings
    98  
SECTION 9.12. Confidentiality
    98  
SECTION 9.13. Interest Rate Limitation
    98  
SECTION 9.14. USA Patriot Act
    99  
SECTION 9.15. Release of Collateral
    99  
SECTION 9.16. No Fiduciary Duty
    99  

 

-iii-



--------------------------------------------------------------------------------



 



                  SCHEDULES:                
 
               
Schedule 1.01
    —     Mortgaged Property
Schedule 2.01
    —     Commitments
Schedule 2.05
    —     Existing Letters of Credit
Schedule 3.05
    —     Real Property
Schedule 3.06
    —     Litigation and Environmental Matters
Schedule 3.12
    —     Subsidiaries
Schedule 3.13
    —     Insurance
Schedule 4.01
    —     Local Counsel Jurisdictions
Schedule 5.14
    —     Post-Closing Matters
Schedule 6.01
    —     Existing Indebtedness
Schedule 6.02
    —     Existing Liens
Schedule 6.04
    —     Existing Investments
Schedule 6.05
    —     Asset Sales
Schedule 6.09
    —     Existing Transactions with Affiliates
Schedule 6.10
    —     Existing Restrictions

                  EXHIBITS:                
 
               
Exhibit A
    —     Form of Assignment and Assumption
Exhibit B-1
    —     Form of Opinion of Dechert LLP
Exhibit B-2
    —     Form of Opinion of Local Counsel
Exhibit C
    —     Form of Collateral Agreement
Exhibit D
    —     Form of Perfection Certificate
Exhibit E
    —     Form of Borrowing Request
Exhibit F
    —     Form of Interest Election Request
Exhibit G
    —     Form of First Lien Intercreditor Agreement
Exhibit H
    —     Form of IRPTL Waiver and Certificate

 

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of June 1, 2011, among SELECT MEDICAL HOLDINGS
CORPORATION, a Delaware corporation, SELECT MEDICAL CORPORATION, a Delaware
corporation, the LENDERS party hereto from time to time and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent.
The Borrower and the Subsidiaries will (a) repay all amounts outstanding under
the Borrower’s existing Credit Agreement dated as of February 24, 2005 (as
amended and supplemented from time to time, the “Existing Credit Agreement”), by
and among Holdings, the Borrower, certain of its subsidiaries, the banks and
financial institutions named as lenders therein, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent and the other parties thereto, and the
Borrower will terminate all commitments thereunder and all liens in respect
thereof shall be released; (b) the Borrower will consummate a debt tender offer
in respect of the Borrower’s 75/8% Senior Subordinated Notes due 2015 (the
“Existing Subordinated Notes”), pursuant to which the Borrower will repurchase
at least $266,500,000 in aggregate principal amount of the Existing Subordinated
Notes, all in accordance with the Offer to Purchase and Consent Solicitation
Statement dated April 25, 2011 (as subsequently amended), and the related
Consent and Letter of Transmittal dated April 25, 2011 (as subsequently amended)
(the “Debt Tender Offer”) (or, if such amount of Existing Subordinated Notes is
not purchased in such offer, redeem an amount of such Existing Subordinated
Notes such that at least $266,500,000 in aggregate principal amount is
repurchased or redeemed); (c) Holdings will redeem all of its outstanding 10.00%
Senior Subordinated Notes due 2015 (the “Holdings Senior Subordinated Notes”);
and (d) the Borrower and the Subsidiaries will pay all fees, expenses and other
costs (including consent fees, if any) incurred in connection with the foregoing
clauses (a) through (c) (together, the “Transaction Costs”).
The Borrower has requested that the Lenders extend credit in the form of
(a) Tranche B Term Loans (as defined below) on the Effective Date (as defined
below) in an aggregate principal amount not to exceed $850,000,000 and
(b) Revolving Loans, Swingline Loans and Letters of Credit (each as defined
below) at any time and from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding not to exceed
$300,000,000.
The proceeds of the Tranche B Term Loans and any Revolving Loans borrowed on the
Effective Date will be used by the Borrower on the Effective Date, solely (i) to
pay the Transaction Costs, (ii) to pay all principal, interest, fees and other
amounts outstanding under the Existing Credit Agreement, (iii) to repurchase or
redeem a portion of the Existing Subordinated Notes, including any premium
payments associated therewith, and (iv) redeem all of the Holdings Senior
Subordinated Notes outstanding. The proceeds of Revolving Loans borrowed after
the Effective Date, Swingline Loans and Letters of Credit will be used by the
Borrower for working capital and general corporate purposes (including Permitted
Acquisitions).
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and any other applicable Loan
Document providing for any Incremental Term Loans, Replacement Term Loans,
Extended Term Loans or Extended Revolving Commitments which shall be consistent
with the applicable provisions of this Agreement relating to Incremental Term
Loans, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent.
“Additional Lender” has the meaning set forth in Section 2.20.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for the applicable Class of
Loans for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.
“Agents” means the Administrative Agent, the Collateral Agent, the Arrangers,
the Co-Syndication Agents and the Co-Documentation Agents.
“Agreement” means this Credit Agreement, as the same may be renewed, extended,
modified, supplemented, amended or amended and restated from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for the
applicable Class of Loans (after giving effect to any applicable minimum rate
set forth therein) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt (subject to any minimum rate specified in such
definition), the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

-2-



--------------------------------------------------------------------------------



 



“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean, with respect
to any Revolving Lender, the percentage of the total Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Revolving Lender’s Revolving Commitment. If the Revolving Commitments have
terminated or expired, the Applicable Percentage of the Revolving Commitments
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments that occur thereafter and to any
Revolving Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day with respect to (a) any ABR Loan or
Eurodollar Loan that is a Revolving Loan or (b) the commitment fees payable
hereunder in respect of the Revolving Commitments, as applicable, the applicable
rate per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Commitment Fee Rate”, as applicable, in
each case, based upon the Leverage Ratio as of the most recent determination
date:

                                      Revolving             Revolving     Loan  
          Loan ABR     Eurodollar     Commitment   Leverage Ratio   Spread    
Spread     Fee Rate  
Category 1 ≥ 3.5x
    2.75 %     3.75 %     0.50 %
Category 2 ≥ 3.0x and < 3.5x
    2.50 %     3.50 %     0.50 %
Category 3 ≥ 2.5x and < 3.0x
    2.25 %     3.25 %     0.50 %
Category 4 ≥ 2.0x and < 2.5x
    2.00 %     3.00 %     0.50 %
Category 5 < 2.0x
    1.75 %     2.75 %     0.375 %

The Applicable Rate for Tranche B Term Loans shall at all times be 3.75% per
annum for Eurodollar Loans and 2.75% per annum for ABR Loans.
For purposes of the foregoing, (a) the Leverage Ratio shall be determined on a
Pro Forma Basis as of the end of each fiscal quarter of Holdings based upon
Holdings’ consolidated financial statements delivered pursuant to
Section 5.01(a) or (b), and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Leverage Ratio, for purposes of determining the Applicable Rate, shall
be deemed to be in Category 1 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

 

-3-



--------------------------------------------------------------------------------



 



“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arrangers” means J.P. Morgan Securities LLC, Goldman Sachs Lending Partners
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., Wells Fargo Securities, LLC and RBC Capital Markets, LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Available Amount” means, the sum, without duplication, of:
(a) the sum (determined on a cumulative basis and in no event less than zero) of
the Borrower’s Portion of Excess Cash Flow for (i) the period from July 1, 2011
through December 31, 2011 and (ii) all fiscal years ending after January 1,
2012; plus
(b) the amount of Net Proceeds actually received by the Borrower from the
issuance by Holdings of any Equity Interests (or capital contribution in respect
thereof) after the Effective Date) other than pursuant to the Cure Right or to
the extent Otherwise Applied; plus
(c) the amount of Net Proceeds actually received by the Borrower from the
issuance after the Effective Date of Qualified Holdings Debt; plus
(d) an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received by
the Borrower or any of the Borrower’s Subsidiaries in cash in respect of any
Investments made after the Effective Date pursuant to Section 6.04(xviii); plus
(e) $100.0 million; minus
(f) the sum of (i) the aggregate amount of Investments made after the Effective
Date pursuant to Section 6.04(xviii), (ii) the aggregate amount of Restricted
Payments made after the Effective Date pursuant to Section 6.08(a)(x) and
(iii) the aggregate amount of payments made after the Effective Date pursuant to
Section 6.08(b)(iii)).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

-4-



--------------------------------------------------------------------------------



 



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrower’s Portion of Excess Cash Flow” means, (i) on any date after January 1,
2012 and prior to January 1, 2013, the portion of Excess Cash Flow for the
period from July 1, 2011 to December 31, 2011 for which financial statements
have been delivered pursuant to Section 5.01 and (ii) on any date after
January 1, 2013, the portion of Excess Cash Flow for the immediately preceding
full fiscal year of the Borrower for which financial statements have been
delivered pursuant to Section 5.01, in each case, that has not been, or is not
required to be, applied to prepay Loans pursuant to Section 2.11(d).
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, provided that a written Borrowing Request shall be
substantially in the form of Exhibit E, or such other form as shall be approved
by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and the Subsidiaries during such period; provided that Capital Expenditures
shall not include (i) expenditures to the extent they are made with the Net
Proceeds of the issuance by Holdings of Equity Interests (or capital
contributions in respect thereof) after the Effective Date to the extent not
Otherwise Applied or Qualified Holdings Debt, (ii) investments that constitute a
portion of the purchase price of a Permitted Acquisition, (iii) expenditures
that constitute a reinvestment of the Net Proceeds of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, to the
extent permitted by Section 2.11(c), and (iv) the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment traded in at the time of
such purchase and (y) the proceeds of a concurrent sale of used or surplus
equipment.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender (i) on the Effective Date and to whom Cash Management Obligations are
then owed, (ii) at the time it enters into an agreement with Parent or any
Subsidiary with respect to Cash Management Obligations or (iii) at the time the
Borrower notifies the Administrative Agent that such Lender and its Affiliates
are “Cash Management Banks” hereunder.

 

-5-



--------------------------------------------------------------------------------



 



“Cash Management Obligations” means obligations owed by Holdings or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and
(2) Holdings’ or any Subsidiary’s participation in commercial (or purchasing)
card programs at the Lender or any Affiliate (“card obligations”).
“CFC” means (i) a “controlled foreign corporation” within the meaning of Section
957(a) of the Code, (ii) any direct subsidiary of an entity described in clause
(i) of this definition or (iii) any entity that wholly-owns the Equity Interests
of an entity described in clause (i) of this definition and which is disregarded
for United States federal income tax purposes as an entity that is separate from
its owner, but only so long as such entity has no assets other than the Equity
Interests of a CFC and de minimis assets.
“Change in Control” means:
(a) the acquisition of record ownership by any Person other than Holdings of any
Equity Interests in the Borrower,
(b) (i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934, as amended, and the rules of the SEC thereunder as in effect on the
date hereof) other than one or more Permitted Investors of Equity Interests in
Holdings representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Holdings and
(ii) the ownership, directly or indirectly, beneficially or of record, by the
Permitted Investors of Equity Interests in Holdings representing in the
aggregate a lesser percentage of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests in Holdings than such Person or
group,
(c) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of Holdings by Persons who were not (i) nominated by the Board of
Directors of Holdings, (ii) appointed by directors so nominated or
(iii) nominated by the Permitted Investors or
(d) the occurrence of a “Change of Control”, as defined in any of the Existing
Subordinated Notes Documents, the Qualified Holdings Floating Rate Notes
Documents, any indenture or other instrument, agreement or other document
evidencing or governing any Qualified Holdings Debt or Permitted Debt Securities
or any certificate of designations relating to the Qualified Preferred Stock.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Charges” has the meaning set forth in Section 9.13.

 

-6-



--------------------------------------------------------------------------------



 



“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans, Incremental Term Loans of any series, Extended Term Loans of any
series, Replacement Term Loans of any series or Swingline Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Tranche B Commitment.
“CLO” has the meaning assigned to such term in Section 9.04(b).
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders under this Agreement and any Security Document.
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit C.
“Collateral and Guarantee Requirement” means the requirement that:
(a) the Collateral Agent shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) in the case of any Person that becomes a Loan Party
after the Effective Date, a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;
(b) all outstanding Equity Interests of (i) the Borrower and (ii) each
Subsidiary owned directly by any Loan Party shall have been pledged pursuant to
the Collateral Agreement (except that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests of any Foreign
Subsidiary) and the Collateral Agent shall have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c) all Indebtedness of Holdings, the Borrower and each Subsidiary that is owing
to any Loan Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Collateral Agreement, and the Collateral Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;
(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Collateral Agreement and perfect such Liens to the extent required by the
Collateral Agreement, shall have been executed, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording;

 

-7-



--------------------------------------------------------------------------------



 



(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first-priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02 in amounts reasonably acceptable to the Collateral Agent (not to
exceed 100% of the Fair Market Value of such Mortgaged Property in jurisdictions
that impose mortgage recording taxes or 110% otherwise), together with such
endorsements, coinsurance and reinsurance as the Collateral Agent or the
Required Lenders may reasonably request, and such surveys, appraisals, legal
opinions and other documents as the Collateral Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property; and
(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
(i) in particular assets if, in the reasonable judgment of the Administrative
Agent or the Collateral Agent, the costs of creating or perfecting such pledges
or security interests in such assets (including any mortgage, mortgage
recording, stamp, intangibles or other tax) are excessive in relation to the
benefits to the Lenders therefrom, (ii) in any owned real property other than
Material Real Property or (iii) in any leasehold interests.
“Commitment” means a Revolving Commitment, a Tranche B Commitment, any
Commitment in respect of an Incremental Extension of Credit or any combination
thereof (as the context requires).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of: (i) consolidated interest
expense of the Borrower and its subsidiaries, for such period, (ii)
(A) consolidated income tax expense of the Borrower and its subsidiaries for
such period and (B) income tax expense of Holdings for such period to the extent
paid in such period using the proceeds of Restricted Payments made by the
Borrower pursuant to clause (v) of Section 6.08(a), (iii) all amounts
attributable to depreciation and amortization expense of the Borrower and its
subsidiaries for such period, (iv) any non-cash charges for such period (but
excluding (A) any non-cash charge in respect of an item that was included in
Consolidated Net Income in a prior period and (B) any non-cash charge that
relates to the write-down or write-off of inventory), (v) any non-recurring
fees, cash charges and other cash expenses (A) made or incurred by the Borrower
and its subsidiaries in connection with any Permitted Acquisition, including
severance, relocation and facilities closing costs, that are paid, accrued or
reserved for within 180 days of such transaction or (B) incurred in connection
with the issuance of Equity Interests or Indebtedness or the extinguishment of
Indebtedness, (vi) any Transaction Costs made or incurred by the Borrower and
its subsidiaries in connection with the Transactions that are paid or accrued
within 180 days of the consummation of the Transactions, (vii) other cash
expenses incurred during such period in connection with a Permitted Acquisition
to the extent that such expenses are reimbursed in cash during such period
pursuant to indemnification provisions of any agreement relating to such
transaction, (viii) fees paid to any Sponsor or Sponsor Affiliate under
Section 6.09(h), (ix) Consolidated Net Income attributable to non-controlling
interests of a subsidiary (less the amount of any mandatory cash distribution
with respect to any non-controlling interest other than in connection with a
proportionate discretionary cash distribution with respect to the interest held
by the Borrower or any subsidiary), (x) start-up losses attributable to LTACHs
paid under acute care MS-DRGs during their LTACH qualification period in
connection with health care facilities acquired in any Permitted Acquisition,
not to exceed $10,000,000 in any single acquisition or group of related
acquisitions and $15,000,000 in any fiscal year, and (xi) cash expenses incurred
during such period in connection with extraordinary casualty events to the
extent such expenses are reimbursed in cash by insurance during such period,
minus

 

-8-



--------------------------------------------------------------------------------



 



(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(iv) taken in a prior period
and (ii) any non-cash items of income for such period, all determined on a
consolidated basis in accordance with GAAP, and
(c) (without duplication) plus unrealized losses and minus unrealized gains in
each case in respect of Swap Agreements, as determined in accordance with GAAP.
Consolidated EBITDA for the fiscal quarters ended June 30, 2010, September 30,
2010, December 31, 2010 and March 31, 2011 shall be $95,716,000, $63,857,000,
$72,796,000 and $104,178,000, respectively.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that there shall be excluded from Consolidated
Net Income (a) the income of any subsidiary (other than a Consolidated Practice)
to the extent that the declaration or payment of dividends or other
distributions by such subsidiary of that income is not at the time permitted by
a Requirement of Law or any agreement or instrument applicable to such
subsidiary, except to the extent of the amount of cash dividends or other cash
distributions actually paid to the Borrower or any subsidiary during such period
(unless the income of any subsidiary receiving such dividend or distribution
would be excluded from Consolidated Net Income pursuant to this proviso), and
(b) any gains or losses attributable to sales of assets out of the ordinary
course of business and any extraordinary losses or gains. Notwithstanding the
foregoing, (1) the income of any Permitted Joint Venture that is not a
subsidiary shall be included in Consolidated Net Income during any four-quarter
period only to the extent of the amount of cash dividends or other cash
distributions of such income actually paid to the Borrower or any subsidiary
prior to the date financial statements are required to be delivered pursuant to
Section 5.01(a) or (b) for the most recent fiscal period (unless the income of
the subsidiary receiving such dividend or distribution would be excluded from
Consolidated Net Income pursuant to this definition) and (2) for purposes of
calculating the “Available Amount”, Consolidated Net Income shall be increased
(without duplication) by the amount of cash dividends or other cash
distributions actually paid to the Borrower or any subsidiary (unless the income
of the subsidiary receiving such dividend or distribution would be excluded from
Consolidated Net Income pursuant to this definition) since the Effective Date,
to the extent not previously included therein.
“Consolidated Practice” means any therapist- or physician-owned professional
organization, association or corporation that employs or contracts with
physicians and has entered into a management services agreement with the
Borrower or any other Subsidiary, the accounts of which are consolidated with
the Borrower and its subsidiaries in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date, the total assets of the
Borrower and its subsidiaries determined in accordance with GAAP (less, to the
extent not deducted in the determination of total assets, accumulated
depreciation and amortization, allowances for doubtful receivables, other
applicable reserves and other properly deductible items) after giving effect to
purchase accounting and, after deducting therefrom, to the extent otherwise
included, the amounts of (without duplication): (a) the excess of cost over fair
market value of real property; (b) any revaluation or other write-up in book
value of assets subsequent to the last day of the fiscal quarter of the Borrower
immediately preceding the Effective Date as a result of any change in the method
of valuation in accordance with GAAP; (c) unamortized debt discount and expenses
and other unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, copyrights, licenses, organization or developmental expenses
and other intangible items as to which Statement of Financial Accounting
Standards No. 142 (“Goodwill and Other Intangible Assets”) applies;
(d) non-controlling interests in subsidiaries held by Persons other than the
Borrower or any subsidiary; (e) treasury stock; (f) cash or securities set aside
and held in a sinking or other analogous fund established for the purpose of
redemption or other retirement of Equity Interests; (g) investments in (and, for
the avoidance of doubt, assets of) Permitted Joint Ventures; and (h) non-current
deferred tax assets.

 

-9-



--------------------------------------------------------------------------------



 



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt Tender Offer” has the meaning set forth in the preamble to this Agreement.
“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans or (iii) pay over to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such
Revolving Lender notifies the Administrative Agent in writing that such failure
is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with (i) any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Revolving Lender’s good faith determination that
a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) its funding obligations generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Loan Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia, other than a Subsidiary that is a CFC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived).
“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of or damage to natural resources, the presence, management,
storage, treatment, transports, exposure to, Release or threatened Release of
any Hazardous Material, or to health and safety matters.

 

-10-



--------------------------------------------------------------------------------



 



“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) a failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan or Multiemployer Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Multiemployer Plan
or to appoint a trustee to administer any Plan or Multiemployer Plan, (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan, (g) the withdrawal of the Borrower or any of its ERISA Affiliates from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or that a
Multiemployer Plan is in “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA) or (i) the occurrence of a non-exempt
prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.

 

-11-



--------------------------------------------------------------------------------



 



“Excess Cash Flow” means, for any fiscal year (provided that for purposes of the
determination of the Borrower’s Excess Cash Flow and Section 2.11(d), the fiscal
year ended December 31, 2011 shall be deemed to have begun on July 1, 2011), the
sum (without duplication) of:
(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus
(b) depreciation, amortization and other non-cash charges or losses (including
deferred income taxes) deducted in determining such Consolidated Net Income for
such fiscal year; plus
(c) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of reclassification of items from short-term to
long-term); minus
(d) the sum of (i) any non-cash gains or non-cash items of income included in
determining Consolidated Net Income for such fiscal year plus (ii) the amount,
if any, by which Net Working Capital increased during such fiscal year (except
as a result of reclassification of items from long-term to short-term); minus
(e) the greater of (x) the amount of Capital Expenditures of the Borrower and
its subsidiaries in such fiscal year (except to the extent attributable to the
incurrence of Capital Lease Obligations or otherwise financed by incurring
Long-Term Indebtedness) and (y) the amount of Capital Expenditures budgeted by
the Borrower and its subsidiaries for the next succeeding fiscal year; minus
(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its subsidiaries during such fiscal year, excluding
(i) Indebtedness in respect of Revolving Loans and Letters of Credit (unless
there is a corresponding reduction in the aggregate Revolving Commitments),
(ii) Tranche B Term Loans prepaid pursuant to Section 2.11(a), (c) or (d), and
(iii) repayments or prepayments of Long-Term Indebtedness financed by the
incurrence of other Long-Term Indebtedness by a Parent or any Loan Party or the
issuance of Equity Interests (or capital contributions in respect thereof) after
the Effective Date to the extent not Otherwise Applied; minus
(g) the amount of Restricted Payments made by a Loan Party in such fiscal year
pursuant to clause (iii) of Section 6.08(a); minus
(h) cash Taxes paid in such fiscal year that did not reduce Consolidated Net
Income for such fiscal year; minus
(i) cash payments made during such fiscal year in respect of non-cash charges
that increased Excess Cash Flow in any prior fiscal year.

 

-12-



--------------------------------------------------------------------------------



 



“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Loan Party hereunder,
(a) income taxes imposed on (or measured by) its net income (however
denominated) (including any backup withholding with respect thereto) and
franchise taxes imposed on it (in lieu of net income taxes) (i) by the United
States of America, (ii) by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(iii) by any other jurisdiction as a result of a present or former connection
between the Administrative Agent, the Lender or the Issuing Bank, as applicable,
and the jurisdiction imposing such tax (other than a connection arising by such
Person having become a party to, performed its obligations or received payments
under, or enforced, any Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a); provided that this clause (c) shall be limited
solely to U.S. federal withholding tax in respect of any amount payable by a
“United States person” as defined in Section 7701(a)(30) of the Code, (d) any
withholding tax that is attributable to a Lender’s failure to comply with
Section 2.17(e) and (e) any taxes under FATCA.
“Existing Credit Agreement” has the meaning set forth in the preamble to this
Agreement.
“Existing Lender” has the meaning assigned to such term in Section 2.20.
“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Borrower pursuant to the Existing Credit Agreement that
(a) is outstanding on the Effective Date and (b) is listed on Schedule 2.05.
“Existing Subordinated Notes” has the meaning set forth in the preamble to this
Agreement.
“Existing Subordinated Notes Documents” means the Existing Subordinated Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Existing Subordinated Notes or providing for any Guarantee or
other right in respect thereof.
“Existing Subordinated Notes Indenture” means the Indenture dated as of
February 24, 2005 governing the Existing Subordinated Notes.
“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.21 that are substantially identical to the Revolving
Commitments except that such extended revolving commitments may have a later
maturity date and different provisions with respect to interest rates and fees
than those applicable to the Revolving Commitments.
“Extended Term Loans” has the meaning provided in Section 2.21(a).
“Extending Term Lender” has the meaning provided in Section 2.21(c).
“Extension Election” has the meaning provided in Section 2.21(c).
“Extension Request” has the meaning provided in Section 2.21(a).
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

-13-



--------------------------------------------------------------------------------



 



“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any future regulations and official
interpretations).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.
“Financial Performance Covenant” means the covenant of the Borrower set forth in
Section 6.13.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement,
substantially in the form of Exhibit G (with such changes thereto as are
reasonably acceptable to the Administrative Agent), by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking pari
passu with the Liens securing the Obligations.
“Flood Insurance Laws” means, collectively (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic Federal, state or local
reimbursement or governmental health care programs.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

-14-



--------------------------------------------------------------------------------



 



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee.
“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical, hazardous or toxic materials, substances, wastes or other
pollutants or contaminants, including petroleum or petroleum byproducts,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other materials, substances or wastes of any nature regulated pursuant
to any Environmental Law.
“Holdings” means (A) Select Medical Holdings Corporation, a Delaware
corporation, or (B) any other entity (such entity, a “Succeeding Holdings”) that
becomes the immediate parent of the Borrower.
“Holdings Leverage Ratio” has the same meaning as “Leverage Ratio,” but for
purposes of determining Total Indebtedness, substituting “Holdings” for
“Borrower”.
“Holdings Senior Subordinated Notes” means Select Medical Holdings Corporation’s
10% Senior Subordinated Notes due 2015, in an aggregate principal amount
immediately prior to the Effective Date of $150,000,000.
“Inactive Subsidiary” means a Subsidiary that (a) conducts no business
operations, (b) has total assets with a fair market value of not more than
$500,000 individually and not more than $5,000,000 in the aggregate and (c) has
no Indebtedness outstanding.
“Incremental Extensions of Credit” has the meaning set forth in Section 2.20.
“Incremental Facility Closing Date” has the meaning set forth in Section 2.20.
“Incremental Revolver Commitments” has the meaning set forth in Section 2.20.
“Incremental Term Loans” has the meaning set forth in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such

 

-15-



--------------------------------------------------------------------------------



 



Person, to the fair value of such property, (g) all Guarantees by such Person of
the obligations of any other Person, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party or applicant in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, the term
“Indebtedness” shall not include post-closing payment adjustments, earn-outs or
non-compete payments to which the seller in any Permitted Acquisition is or may
become entitled or amounts that any member of management, the employees or
consultants of Holdings, the Borrower or any of the Subsidiaries may become
entitled to under any cash incentive plan in existence from time to time.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Information” has the meaning set forth in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
April 2011, relating to Holdings, the Borrower and the Transactions.
“Insurance Subsidiary” means a subsidiary of the Borrower established for the
sole purpose of providing insurance benefits to the Borrower and its
subsidiaries.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, provided that a written
Interest Election Request shall be substantially in the form of Exhibit F, or
such other form as shall be approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, with respect
to Revolving Loans and Tranche B Term Loans, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter (or such other
period as may be agreed by the Borrower, the Administrative Agent and all
Lenders participating therein) and, in each case as the Borrower may elect,
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

-16-



--------------------------------------------------------------------------------



 



“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. or such other Lender
designated as an “Issuing Bank” pursuant to Section 2.05(k) and (b) with respect
to the Existing Letters of Credit only, JPMorgan Chase Bank, N.A. The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.
“Lenders” means each Person that was a lender on the Effective Date and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Additional Credit Extension Amendment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement (including each Existing Letter of Credit).
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date (minus up to $175,000,000 of unrestricted cash and Permitted Investments
held, on such date, by the Borrower and the Subsidiary Loan Parties on such
date) to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding anything to the contrary set forth in the foregoing, to the
extent the LIBO Rate for any Interest Period for the Tranche B Term Loans would
be less than 1.75%, then the LIBO Rate for the Tranche B Term Loans for such
Interest Period shall instead be 1.75%.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party (other than customary rights of first
refusal and tag, drag and similar rights in joint venture agreements (other than
any such agreement in respect of any Subsidiary)) with respect to such
securities.

 

-17-



--------------------------------------------------------------------------------



 



“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each other Loan Document, and (c) the due and punctual
payment and performance in full of all the obligations of each other Loan Party
under or pursuant to the Collateral Agreement and each other Loan Document.
“Loan Documents” means this Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.09(e), any Additional Credit Extension
Amendment, the Collateral Agreement and the other Security Documents.
“Loan Parties” means Holdings, the Borrower, the Subsidiary Loan Parties and
each Permitted Joint Venture Loan Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Additional Credit Extension Amendment.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“LTACH” means (a) a long-term hospital as defined in Volume 42, Section 412.23
of the Code of Federal Regulations (or any successor definition) or (b) any
long-term hospital that is in development to achieve such status.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, (b) the ability
of any Loan Party to perform any obligation under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
“Material Disposition” means the sale by the Borrower or any Subsidiary of
assets (including the capital stock of a Subsidiary or a business unit) for
aggregate consideration (including amounts received in connection with
post-closing payment adjustments, earn-outs and noncompete payments) of at least
$35,000,000.

 

-18-



--------------------------------------------------------------------------------



 



“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Real Property” means a real property with a gross book value of at
least $10,000,000, as reasonably determined by the Borrower in good faith.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.
“Mortgaged Property” means, initially, each Material Real Property identified on
Schedule 1.01 and includes each other Material Real Property with respect to
which a Mortgage is granted pursuant to Section 5.12 or 5.13.
“MS-DRG” means a medical severity diagnosis related group.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund liabilities reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer), provided that no net proceeds calculated in accordance with
the foregoing of less than $2,500,000 realized in a single transaction or series
of related transactions shall constitute Net Proceeds.

 

-19-



--------------------------------------------------------------------------------



 



“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its subsidiaries as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of the Borrower and
its subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.
“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).
“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance in full of all obligations of each Loan Party under each
Swap Agreement that (i) is in effect on the Effective Date with a counterparty
that is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Swap Agreement is entered into and (c)
Cash Management Obligations.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies of the
United States or any political subdivision thereof arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
from the filing or recording of or otherwise with respect to the exercise by the
Administrative Agent or the Lenders of their rights under, any Loan Document.
“Otherwise Applied” means, with respect to any Net Proceeds, the amount of such
Net Proceeds that was (i) required to prepay the Loans pursuant to Section 2.11
or (ii) otherwise previously applied under the Loan Documents.
“Parent” means any direct or indirect parent of which Holdings is a wholly owned
subsidiary.
“Participant” has the meaning set forth in Section 9.04(c).
“Patriot Act” has the meaning set forth in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Collateral Agent.
“Permitted Acquisitions” means any acquisition by the Borrower or any Subsidiary
Loan Party at least 80% of all outstanding Equity Interests (other than
directors’ qualifying shares or shares issued to foreign nationals to the extent
required by applicable law) in, all or substantially all the assets of, or all
or substantially all the assets constituting a division or line of business of,
a Person if (a) no Default has occurred and is continuing or would result
therefrom, (b) after giving effect to such acquisition, the Borrower and the
Subsidiary Loan Party shall have aggregate unused and available Revolving
Commitments and unrestricted cash and Permitted Investments of not less than
$40,000,000, (c) after giving effect to such acquisition, the aggregate
Consolidated Tangible Assets acquired in all Permitted Acquisitions consummated
since the Effective Date (excluding acquisitions resulting in a newly formed
Domestic Subsidiary or otherwise related to assets substantially located in the
United States of America) does not exceed 5% of Consolidated Tangible Assets,
(d) such acquisition and all transactions related thereto are consummated in
accordance in all material respects with all applicable laws, (e) all actions
required to be taken with respect to such acquired or newly formed Subsidiary
(if a Domestic Subsidiary) or assets (if held by a Domestic Subsidiary) to cause
such Person to become a Loan Party under Sections 5.12 and 5.13 shall have been
taken (or shall be taken promptly thereafter), (f) on a Pro Forma Basis the
Leverage Ratio recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available does not
exceed 5.25 to 1.00, and (g) the Borrower has delivered to the Administrative
Agent an officer’s certificate to the effect set forth in clauses (a), (b), (c),
(d), (e) and (f) above, together with all relevant financial information for the
Person or assets to be acquired.

 

-20-



--------------------------------------------------------------------------------



 



“Permitted Debt Securities” means any Indebtedness consisting of notes or loans
under credit agreements, indentures or other similar agreements or instruments
incurred or Guaranteed by Loan Parties following the Effective Date; provided
that (i) such Indebtedness does not mature or have scheduled amortization or
scheduled payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (other than customary offers
to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default) prior to the 181st day
after the Tranche B Maturity Date, (ii) shall be unsecured, except as permitted
by Section 6.02(xii), (iii) such Indebtedness is not incurred or guaranteed by
any Subsidiaries that are not Loan Parties, and (iv) the other terms and
conditions relating to such debt securities or loans (other than interest rates,
call protection and other pricing terms) are not in the aggregate more
restrictive to the Borrower and its Subsidiaries than the terms of this
Agreement as determined in good faith by the Borrower.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Section 7.01;
(f) easements, zoning restrictions, rights-of-way, minor defects or
irregularities of title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not either detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary, in each case in any material respect;
(g) landlords’ and lessors’ and other like Liens in respect of rent not in
default;
(h) any Liens shown on the title insurance policies in favor of the Collateral
Agent insuring the Liens of the Mortgages; and
(i) leases or subleases which are subordinate to the Lien of any Mortgage,

 

-21-



--------------------------------------------------------------------------------



 



provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or Moody’s of at least A2 or P2, respectively;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e) investments in money market funds that comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above.
“Permitted Investors” means (A) Welsh, Carson, Anderson & Stowe IX, L.P., WCAS
Capital Partners IV, L.P., Thoma Cressey Fund VI, L.P., Thoma Cressey Fund VII,
L.P., and their respective Sponsor Affiliates and (B) (i) Rocco A. Ortenzio,
Robert A. Ortenzio and each of the other directors, officers and employees of
the Borrower who owned capital stock of Holdings on the first date the Borrower
became a wholly owned subsidiary of Holdings; (ii) the spouses, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of the siblings of the Persons referred to in clause (i);
(iii) in the event of the incompetence or death of any of the Persons described
in clauses (i) or (ii), such Person’s estate, executor, administrator, committee
or other personal representative, in each case who at any particular date shall
be the beneficial owner or have the right to acquire, directly or indirectly,
capital stock of the Borrower or Holdings (or any other direct or indirect
parent company of the Borrower); (iv) any trust created for the benefit of the
Persons described in any of clauses (i) through (iii) or any trust for the
benefit of any such trust; or (v) any Person Controlled by any of the Persons
described in any of clauses (i) through (iv); or (C) any “group” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that in the case of such “group” and without giving effect to the existence of
such “group” or any other “group”, such Persons specified in clauses (A) or
(B) above, collectively, have beneficial ownership, directly or indirectly of
more than 50% of the total voting power of the voting Equity Interests of
Holdings or any of its direct or indirect parent entities held by such “group”.
“Permitted Liens” has the meaning set forth in Section 6.02.
“Permitted Joint Venture” means any investment by which the Borrower or any
Subsidiary Loan Party acquires at least 10% but not more than 99% of the Equity
Interests of any Person, provided that the primary business of such Person is
(x) to own, lease or operate facilities which provide health care related
services including long-term acute care services or rehabilitation services or
(y) to provide health care related services including long-term acute care
services or rehabilitation services or any related services to a hospital or
other health care facility.

 

-22-



--------------------------------------------------------------------------------



 



“Permitted Joint Venture Loan Party” means any Permitted Joint Venture which
(x) is a subsidiary of the Borrower or any Subsidiary Loan Party and
(y) satisfies the terms of the Collateral and Guarantee Requirement.
“Permitted Real Estate Joint Venture” means any Permitted Joint Venture which is
a subsidiary and owns real property used in the business of the Borrower or any
Subsidiary, provided that such Permitted Real Estate Joint Venture is not
engaged in any business or activity other than the ownership of such real
property and activities incidental thereto.
“Permitted Secured Notes” means (i) Permitted Debt Securities and (ii) any
Refinancing Indebtedness in respect of such Permitted Debt Securities, in each
case, that are secured by a Lien permitted by Section 6.02(xii).
“Permitted Security” means (a) common stock of Holdings or (b) Qualified
Preferred Stock, in each case (i) (x) issued to the Permitted Investors for cash
or (y) issued to any other Person that makes an equity investment in Holdings in
connection with the Transactions and (ii) the proceeds of which are contributed
by Holdings to the Borrower in exchange for common stock or as a capital
contribution.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is subject to the provisions of Title IV or Section 302 of ERISA or
Section 412 of the Code, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Event” means:
(a) any sale, transfer or other disposition (excluding pursuant to a sale and
leaseback transaction permitted under Section 6.06) of any property or asset of
Holdings, the Borrower or any Subsidiary in excess of $5,000,000 in any fiscal
year, other than dispositions described in clauses (a), (b), (c) and (d) of
Section 6.05; or
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Subsidiary with a fair value immediately
prior to such event equal to or greater than $2,500,000; or
(c) the incurrence by Holdings, the Borrower or any Subsidiary of (x) any
Refinancing Indebtedness or (y) any Indebtedness not permitted under
Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect for dollars at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

-23-



--------------------------------------------------------------------------------



 



“Pro Forma Basis” means, for purposes of calculating the Leverage Ratio, the
Holdings Leverage Ratio or the Secured Leverage Ratio for any period, that any
Specified Transaction that has been consummated in such period and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of such period:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, in the case of a
Permitted Acquisition,
(b) any retirement of Indebtedness, and
(c) any Indebtedness incurred or assumed by Holdings, the Borrower or any of
their subsidiaries in connection therewith (or in any Specified Transaction);
provided that the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to events (including cost
savings) to the extent they (i) would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article XI of
Regulation S-X under the Securities Act of 1933, as amended, as interpreted by
the Staff of the SEC; (ii) were actually implemented by the business that was
the subject of the applicable Permitted Acquisition or Material Disposition, as
the case may be, within 12 months after the date of such transaction, and are
supportable and quantifiable by the underlying accounting records of such
business or (iii) for all purposes other than determining the “Applicable Rate”,
relate to the business that is the subject of such Specified Transaction, and
are reasonably determined by the Borrower to be probable based upon specifically
identifiable actions to be taken within 12 months after the date of such
Specified Transaction, and, in each case are certified by a Financial Officer
(accompanied by reasonably detailed supporting evidence).
“Proposed Change” has the meaning set forth in Section 9.02(b).
“Qualified Holdings Debt” means Qualified Holdings Discount Debt and Qualified
Holdings Floating Rate Notes.
“Qualified Holdings Discount Debt” means unsecured Indebtedness of Holdings or a
Parent that (a) is not subject to any Guarantee by the Borrower or any
Subsidiary Loan Party, (b) does not mature prior to the date that is 180 days
after the Tranche B Maturity Date, (c) has no scheduled amortization or payments
of principal prior to such 180th day (except to the extent required to prevent
such Indebtedness from being treated as an “Applicable High Yield Discount
Obligation” within the meaning of Section 163(i)(1) of the Internal Revenue Code
of 1986, as amended; provided that any such payment obligation of Holdings shall
be subordinated to the Obligations to the same extent as the Holdings Senior
Subordinated Notes are subordinated to the Obligations), (d) does not require
any payments in cash of interest or other amounts in respect of the principal
thereof for at least four (4) years from the date of issuance or incurrence
thereof and (e) has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior discount notes of an issuer
that is the parent of a borrower under senior secured credit facilities and in
any event, with respect to default and remedy provisions customary for senior
discount notes of a holding company.
“Qualified Holdings Floating Rate Notes” means the Senior Floating Rate Notes
due 2015 issued by Holdings (and not supported by any Guarantee) outstanding on
the Effective Date, initially in the aggregate principal amount of up to
$175,000,000 and the Indebtedness represented thereby.

 

-24-



--------------------------------------------------------------------------------



 



“Qualified Holdings Floating Rate Notes Documents” means the indenture in
respect of the Qualified Holdings Floating Rate Notes and all other instruments,
agreements and other documents evidencing or governing the Qualified Holdings
Floating Rate Notes.
“Qualified Preferred Stock” means preferred stock of Holdings that (a) does not
require the payment of cash dividends (it being understood that cumulative
dividends shall be permitted), (b) is not mandatorily redeemable pursuant to a
sinking fund obligation or otherwise prior to the date that is 180 days after
the Tranche B Maturity Date (other than upon an event of default or change in
control, provided that any such payment is subordinated (whether by contract or
pursuant to Holdings’ charter or the certificate of designations of such
preferred stock) in right of payment to the Obligations on the terms set forth
in the certificate of incorporation of Holdings in existence on the Effective
Date or such other terms reasonably satisfactory to the Administrative Agent),
(c) contains no maintenance covenants, other covenants materially adverse to the
Lenders or remedies (other than voting rights) and (d) is convertible only into
common equity of Holdings or securities that would constitute Qualified
Preferred Stock.
“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.
“Refinancing Debt Securities” means any Permitted Debt Securities that are
designated as “Refinancing Debt Securities” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date such Permitted Debt Securities are incurred.
“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.
“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.
“Register” has the meaning set forth in Section 9.04(b).
“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, into or from any building, structure,
facility or fixture.
“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.
“Required Lenders” means, at any time, Lenders having Revolving Exposures,
Tranche B Term Loans, Loans in respect of Incremental Extensions of Credit, if
any, and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Tranche B Term Loans, outstanding Loans in
respect of Incremental Extensions of Credit, if any, and unused Commitments at
such time (disregarding any of the foregoing of a Defaulting Lender).

 

-25-



--------------------------------------------------------------------------------



 



“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time (disregarding any of the foregoing of a Defaulting Lender).
“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment thereon (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The aggregate
amount of the Lenders’ Revolving Commitments on the Effective Date is set forth
on Schedule 2.01.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Revolving Maturity Date” means June 1, 2016; provided that if on the 90th day
prior to the scheduled final maturity date of the Existing Subordinated Notes,
more than $60.0 million in aggregate principal amount of the Existing
Subordinated Notes are outstanding (such 90th day prior to the scheduled final
maturity of the Existing Subordinated Notes, the “Revolving Trigger Date”), in
each case, the Revolving Loans outstanding shall be due and payable in full on,
and the Revolving Commitments shall terminate on, and the Revolving Maturity
Date shall be, the Revolving Trigger Date.
“S&P” means Standard & Poor’s Ratings Group, Inc.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

-26-



--------------------------------------------------------------------------------



 



“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement, in
form reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing Obligations rank prior to the Liens securing the Permitted Secured
Notes, (ii) all amounts received in connection with any enforcement action with
respect to any Collateral or in connection with any United States or foreign
bankruptcy, liquidation or insolvency proceeding shall first be applied to repay
all Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of the Permitted Secured Notes and
(iii) until the repayment of the Obligations in full and termination of
commitments hereunder (subject to customary limitations with respect to
contingent obligations and other customary qualifications) the Administrative
Agent shall have the sole right to take enforcement actions with respect to the
Collateral.
“Secured Indebtedness” at any date shall mean the aggregate principal amount of
Total Indebtedness outstanding at such date that consists of Indebtedness that
in each case is then secured by Liens on any property or assets of Borrower or
its Subsidiaries.
“Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Secured
Indebtedness (minus up to $175,000,000 of unrestricted cash and Permitted
Investments held, on such date, by the Borrower and the Subsidiary Loan Parties
on such date) on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).
“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each counterparty that is a
Lender or an Affiliate of a Lender to any Swap Agreement with a Loan Party the
obligations under which constitute Obligations, (f) each Cash Management Bank
and (g) the successors and assigns of each of the foregoing.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.
“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.
“Specified Indebtedness” has the meaning set forth in Section 6.08(b).
“Specified Transactions” means (a) any Permitted Acquisition, (b) any Material
Disposition and (c) any proposed incurrence of Indebtedness in respect of which
the Leverage Ratio, the Secured Leverage Ratio or Holdings Leverage Ratio is by
the terms of this Agreement required to be calculated on a Pro Forma Basis.
“Sponsor” means (A) Welsh, Carson, Anderson & Stowe IX, L.P. and (B) Thoma
Cressey Equity Partners.
“Sponsor Affiliate” means (i) each Affiliate of the Sponsor that is neither an
operating company nor a company controlled by an operating company, (ii) each
partner, officer, director, principal or member of the Sponsor or any Sponsor
Affiliate and (iii) any spouse, parent or lineal descendant (including by
adoption) of any of the foregoing who are natural persons and any trust for the
benefit of such persons.

 

-27-



--------------------------------------------------------------------------------



 



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is contractually subordinated to the Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Borrower, other than any Permitted
Joint Venture that is not a Permitted Joint Venture Loan Party.
“Subsidiary Loan Party” means any Domestic Subsidiary (other than (a) any
Inactive Subsidiary for which the Borrower has not satisfied the Collateral and
Guarantee Requirement, (b) any Consolidated Practice and (c) any Insurance
Subsidiary).
“Succeeding Holdings” has the meaning set forth in the definition of “Holdings.”
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, together with its successors in such capacity.

 

-28-



--------------------------------------------------------------------------------



 



“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loans” means the Tranche B Term Loans, the Incremental Term Loans of each
series, the Extended Term Loans of each series, collectively.
“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.
“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.
“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
“Tranche B Lender” means a Lender with a Tranche B Commitment or an outstanding
Tranche B Term Loan.
“Tranche B Maturity Date” means June 1, 2018; provided that if on the 90th day
prior to the scheduled final maturity date of the Existing Subordinated Notes,
more than $60.0 million in aggregate principal amount of the Existing
Subordinated Notes are outstanding (such 90th day prior to the scheduled final
maturity of the Existing Subordinated Notes, the “Tranche B Trigger Date”), in
each case, the Tranche B Term Loans outstanding shall be due and payable in full
on, and the Tranche B Maturity Date shall be, the Tranche B Trigger Date.
“Tranche B Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
“Transaction Costs” has the meaning set forth in the preamble to this Agreement.
“Transactions” means (a) the consummation of the Debt Tender Offer and the
repurchase or redemption of a portion of the Existing Subordinated Notes in an
aggregate principal amount pursuant to this subclause (a) not to exceed
$266,500,000, (b) the repayment in full of all obligations under the Existing
Credit Agreement, the termination of all commitments thereunder and the release
of all liens in respect thereof, (c) redemption of all outstanding Holdings
Senior Subordinated Notes, (d) the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (e) payment of the Transaction Costs.

 

-29-



--------------------------------------------------------------------------------



 



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.
“Yield” for any Indebtedness on any date of determination will be determined by
the Administrative Agent utilizing (a) if applicable, any “LIBOR floor”
applicable to such Indebtedness on such date; (b) the interest margin for such
Indebtedness on such date; and (c) the issue price of such Indebtedness (after
giving effect to any original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity) or upfront
fees (which shall be deemed to constitute like amounts of original issue
discount) paid to the market in respect of such Indebtedness but excluding
customary arranger, underwriting and commitment fees not paid to the lenders
providing such Indebtedness generally).
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements, amendment and restatements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any

 

-30-



--------------------------------------------------------------------------------



 



definition) hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. In addition, notwithstanding any other provision contained herein,
(i) the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Effective Date and
(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Parent, the Borrower or any Subsidiary at “fair
value”, as defined therein.
SECTION 1.05. Specified Transactions. Notwithstanding anything to the contrary
herein, solely for purposes of determining the Leverage Ratio, Secured Leverage
Ratio and Holdings Leverage Ratio, with respect to any period during which any
Specified Transaction occurs, such ratios shall be calculated with respect to
such period and such Specified Transaction (and all other Specified Transactions
that have been consummated during such period) on a Pro Forma Basis.
ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Tranche B Term Loan to the Borrower on the
Effective Date in a principal amount not exceeding its Tranche B Commitment and
(b) to make Revolving Loans to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. The Borrower shall designate in the relevant Borrowing Request
whether each Borrowing will be maintained as a Eurodollar Loan or an ABR Loan
and, if such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto. Amounts repaid or prepaid in respect of Tranche B Term Loans
may not be reborrowed.
SECTION 2.02. Loans and Borrowings.
(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.14, each Revolving Borrowing and Tranche B Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.

 

-31-



--------------------------------------------------------------------------------



 



(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time. There shall not at any time
be more than a total of 20 Eurodollar Borrowings outstanding. Notwithstanding
anything to the contrary herein, (1) an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments and (2) subject to Section 2.04(a), a Swingline Loan may
be in an aggregate amount (i) that is equal to the entire unused balance of the
aggregate Revolving Commitments or (ii) that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Tranche B Maturity Date, as applicable.
SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or
Tranche B Term Loan Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing, provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i) whether the requested Borrowing is to be a Revolving Borrowing or a Tranche
B Term Loan Borrowing;
(ii) the aggregate amount of such Borrowing;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

-32-



--------------------------------------------------------------------------------



 



SECTION 2.04. Swingline Loans.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the aggregate
Revolving Exposures exceeding the aggregate Revolving Commitments, provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
maintained with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

-33-



--------------------------------------------------------------------------------



 



SECTION 2.05. Letters of Credit.
(a) General. Upon satisfaction of the conditions specified in Section 4.01 on
the Effective Date, each Existing Letter of Credit will, automatically and
without any action on the part of any Person, be deemed to be a Letter of Credit
issued hereunder for all purposes of this Agreement and the other Loan
Documents. In addition, subject to the terms and conditions set forth herein,
the Borrower may request the issuance of additional Letters of Credit for its
own account (or for the account of any of its subsidiaries so long as the
Borrower is a co-applicant), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank (except that the
Issuing Bank in respect of Existing Letters of Credit shall not issue additional
Letters of Credit and shall not be required to renew or extend an Existing
Letter of Credit unless agreed by it) and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.05), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, the LC
Exposure shall not exceed $75,000,000.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in any such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under any such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section 2.05, or of any reimbursement payment required to
be refunded to the Borrower for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to assume and acquire participations pursuant to
this paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

-34-



--------------------------------------------------------------------------------



 



(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $2,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request (and, if the Borrower fails to
reimburse such LC Disbursement when due, the Borrower shall be deemed to have
requested) in accordance with Section 2.03 or 2.04 that such LC Disbursement be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan (and the time for reimbursement of such LC
Disbursement shall automatically be extended to the Business Day following such
request or deemed request). If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s

 

-35-



--------------------------------------------------------------------------------



 



obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank, provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section 2.05.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.05, then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.05 to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

-36-



--------------------------------------------------------------------------------



 



(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
Lenders, an amount in cash equal to 105% the LC Exposure as of such date plus
any accrued and unpaid interest thereon, provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in paragraph (h) or (i) of Section 7.01. The Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b) and Section 2.22. Each such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
(k) Additional Issuing Banks. The Borrower may at any time, and from time to
time, designate one or more additional Lenders to act as an issuing bank under
this Agreement with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender. Any Lender designated as an
issuing bank pursuant to this Section 2.05(k) shall be deemed to be and shall
have all the rights and obligations of an “Issuing Bank” hereunder.
SECTION 2.06. Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received in like funds, to an account of the Borrower maintained with
the Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request, provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

-37-



--------------------------------------------------------------------------------



 



(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.06 and may, in reliance upon
such assumption and in its sole discretion, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.07. Interest Elections.
(a) Each Revolving Borrowing and Tranche B Term Loan Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as designated by Section 2.03. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section 2.07 shall not
apply to Swingline Borrowings, which may not be converted or continued.
(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

-38-



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.
(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08. Termination and Reduction of Commitments.
(a) Unless previously terminated, (i) the Tranche B Commitments shall terminate
at 5:00 p.m., New York City time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
of the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
SECTION 2.09. Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Tranche B Term Loan of such Lender as provided in
Section 2.10, and (iii) the then unpaid principal amount of each Swingline Loan
on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

-39-



--------------------------------------------------------------------------------



 



(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10. Amortization of Tranche B Term Loans.
(a) Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower shall repay Tranche B Term Loan Borrowings on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.10(c)):

          Date   Amount (Percent of Principal)  
September 30, 2011
  $ 2,125,000 (0.25 %)
December 31, 2011
  $ 2,125,000 (0.25 %)
March 31, 2012
  $ 2,125,000 (0.25 %)
June 30, 2012
  $ 2,125,000 (0.25 %)
September 30, 2012
  $ 2,125,000 (0.25 %)
December 31, 2012
  $ 2,125,000 (0.25 %)
March 31, 2013
  $ 2,125,000 (0.25 %)

 

-40-



--------------------------------------------------------------------------------



 



          Date   Amount (Percent of Principal)  
June 30, 2013
  $ 2,125,000 (0.25 %)
September 30, 2013
  $ 2,125,000 (0.25 %)
December 31, 2013
  $ 2,125,000 (0.25 %)
March 31, 2014
  $ 2,125,000 (0.25 %)
June 30, 2014
  $ 2,125,000 (0.25 %)
September 30, 2014
  $ 2,125,000 (0.25 %)
December 31, 2014
  $ 2,125,000 (0.25 %)
March 31, 2015
  $ 2,125,000 (0.25 %)
June 30, 2015
  $ 2,125,000 (0.25 %)
September 30, 2015
  $ 2,125,000 (0.25 %)
December 31, 2015
  $ 2,125,000 (0.25 %)
March 31, 2016
  $ 2,125,000 (0.25 %)
June 30, 2016
  $ 2,125,000 (0.25 %)
September 30, 2016
  $ 2,125,000 (0.25 %)
December 31, 2016
  $ 2,125,000 (0.25 %)
March 31, 2017
  $ 2,125,000 (0.25 %)
June 30, 2017
  $ 2,125,000 (0.25 %)
September 30, 2017
  $ 2,125,000 (0.25 %)
December 31, 2017
  $ 2,125,000 (0.25 %)
March 31, 2018
  $ 2,125,000 (0.25 %)
Tranche B Maturity Date
  $ 792,625,000 (93.25 %)

(b) To the extent not previously paid, all Tranche B Term Loans shall be due and
payable on the Tranche B Maturity Date.
(c) Any prepayment of a Tranche B Term Loan Borrowing pursuant to clause (c) or
(d) of Section 2.11 shall be applied (i) first, to reduce, in the direct order
of maturity, the scheduled repayments of the Tranche B Term Loan Borrowings to
be made pursuant to this Section 2.10 on the four consecutive scheduled payment
dates next following the date of such prepayment unless and until each such
scheduled repayment has been eliminated as a result of reductions hereunder; and
(ii) second, to reduce ratably the remaining scheduled repayments of the Tranche
B Term Loan Borrowings. Any prepayment of a Tranche B Term Loan Borrowing
pursuant to Section 2.11(a) shall be applied to reduce scheduled repayment
amounts of the Tranche B Term Loans as directed by the Borrower.
SECTION 2.11. Prepayment of Loans.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.11. Any such prepayment (other than a prepayment of a Revolving
Borrowing or a Swingline Borrowing) made when any Term Loan is outstanding shall
be applied entirely to Term Loan Borrowings. Until the Revolving Maturity Date,
any prepayment of a Revolving Borrowing the Borrower may apply such prepayment
to Revolving Borrowings only.
(b) In the event and on such occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Collateral Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess).

 

-41-



--------------------------------------------------------------------------------



 



(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, promptly after such Net Proceeds are
received by Holdings, the Borrower or such Subsidiary (and in any event not
later than the fifth Business Day after such Net Proceeds are received), prepay
Term Loan Borrowings in an amount equal to 100% of such Net Proceeds; provided
that to the extent required by the terms of any Permitted Secured Notes that are
secured by Liens subject to the First Lien Intercreditor Agreement, the Borrower
may, in lieu of prepaying Term Loans with such portion of the Net Proceeds of
any prepayment event described in clause (a) or clause (b) of the definition of
“Prepayment Event”, apply a portion of such Net Proceeds (based on the
respective principal amounts at such time of (A) such Permitted Secured Notes
that are secured by Liens subject to the First Lien Intercreditor Agreement and
(B) the Term Loans) to repurchase or redeem Permitted Secured Notes that are
secured by Liens subject to the First Lien Intercreditor Agreement, provided
further that in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event,” if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 360 days after
receipt of such Net Proceeds, to acquire or replace real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Borrower and the Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate, except to the
extent of any such Net Proceeds therefrom that have not been so applied or
contractually committed in writing by the end of such 360-day period (and, if so
contractually committed in writing but not applied prior to the end of such
360-day period, applied within 90 days of the end of such period), promptly
after which time a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so applied.
(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2011, the Borrower shall prepay Term Loan
Borrowings in an amount equal to:
(x) the excess of (A) 50% of Excess Cash Flow over (B) the amount of prepayments
of Term Loans under Section 2.11(a) during such fiscal year for any fiscal year
for which the Leverage Ratio at the end of such fiscal year is greater than 3.75
to 1.00,
(y) the excess of (A) 25% of Excess Cash Flow over (B) the amount of prepayments
of Term Loans under Section 2.11(a) during such fiscal year for any fiscal year
for which the Leverage Ratio at the end of such fiscal year is less than or
equal to 3.75 to 1.00 and greater than 3.25 to 1.00, and
(z) none of Excess Cash Flow for any fiscal year for which the Leverage Ratio at
the end of such fiscal year is less than or equal to 3.25 to 1.00.
Each prepayment pursuant to this paragraph shall be made within five Business
Days of the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 95 days after the end of such fiscal year).
(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall determine in accordance with Section 2.10(c) and clauses (a),
(c) and (d) of this Section 2.11 the Borrowing or Borrowings to be prepaid and
shall specify such determination in the notice of such prepayment pursuant to
paragraph (f) of this Section 2.11.

 

-42-



--------------------------------------------------------------------------------



 



(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 but shall in no event
include premium or penalty.
SECTION 2.12. Fees.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of each Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which the aggregate Revolving Commitments terminate. The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Applicable Rate on the average daily unused amount of
each Revolving Commitment of such Lender during the period from and to but
excluding the date on which the aggregate Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears in respect of the Revolving
Commitments on the last Business Day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees with respect
to Revolving Commitments, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans. For purposes of
computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of issuance of any Letter of Credit to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at a rate equal to 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees shall be
payable on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Effective Date,
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

-43-



--------------------------------------------------------------------------------



 



(c) All prepayments of the Tranche B Term Loans effected on or prior to the
second anniversary of the Effective Date with the proceeds of a substantially
concurrent issuance or incurrence of new term loans (including with the proceeds
of Refinancing Term Loans or Replacement Term Loans and excluding a refinancing
of all the facilities outstanding under this Agreement in connection with
another transaction not permitted by this Agreement (as determined prior to
giving effect to any amendment or waiver of this Agreement being adopted in
connection with such transaction)), shall be accompanied by a prepayment fee
equal to 1.00% of the aggregate principal amount of such prepayments if the
Yield applicable to such new term loans is less than the Yield applicable to the
Tranche B Term Loans on the Effective Date.
(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13. Interest.
(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section 2.13.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or Federal Funds
Effective Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

-44-



--------------------------------------------------------------------------------



 



SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
SECTION 2.15. Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

-45-



--------------------------------------------------------------------------------



 



(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Tranche B Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (excluding any “floor” applicable pursuant to the
definition of Adjusted LIBO Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans. For purposes of this Agreement, the
term “Prepayment Account” shall mean a non-interest bearing account established
by the Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.16.

 

-46-



--------------------------------------------------------------------------------



 



SECTION 2.17. Taxes.
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) the Administrative Agent,
Lender or Issuing Bank (as applicable) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as applicable, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, if any, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), on or prior to the Effective Date in the case of each
Foreign Lender that is a signatory hereto, and on the date of assignment
pursuant to which it becomes a Lender in the case of each other Lender and from
time to time thereafter as reasonably requested by either of the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower (including
any documentation demonstrating that such Lender or any Agent has complied with
its obligations under FATCA) as will permit such payments to be made without
withholding or at a reduced rate, provided that such Foreign Lender has received
written notice from the Borrower advising it of the availability of such
exemption or reduction and supplying all applicable documentation.

 

-47-



--------------------------------------------------------------------------------



 



(ii) Without limiting the generality of the foregoing:
(A) each Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the requesting party two duly completed
and executed original copies of Internal Revenue Service Form W-9;
(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i) duly completed and executed original copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party;
(ii) duly completed and executed original copies of Internal Revenue Service
Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed and executed original copies of Internal Revenue Service Form W-8BEN;
or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
(f) Each Lender shall promptly notify the Borrower (or, in the case of a
Participant, the Lender granting the participation only), in writing, of any
change in circumstances that, to the knowledge such Lender, would modify or
render invalid any claimed exemption or reduction.
(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund (whether in cash or by offset against taxes
otherwise due) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.17 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

-48-



--------------------------------------------------------------------------------



 



SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) at or prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1111 Fannin Street,
10th Floor, Houston, Texas 77002, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Tranche B Term Loans or participations in LC Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Tranche B Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Tranche B Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Tranche B Term Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

-49-



--------------------------------------------------------------------------------



 



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e) If any Tranche B Lender or Revolving Lender shall fail to make any payment
required to be made by it pursuant to Section 2.06(a), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. If any
Revolving Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Revolving Lender and for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Bank to
satisfy such Revolving Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Revolving Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-50-



--------------------------------------------------------------------------------



 



SECTION 2.20. Incremental Extensions of Credit. At any time during the Revolving
Availability Period, subject to the terms and conditions set forth herein, the
Borrower may at any time and from time to time, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request to add additional term loans (the “Incremental Term
Loans”) or additional Revolving Commitments or Extended Revolving Commitments
(the “Incremental Revolver Commitments” and together with the Incremental Term
Loans, the “Incremental Extensions of Credit”) in minimum principal amounts of
$25,000,000; provided that such amount may be less than $25,000,000 if such
amount represents all the remaining availability under the aggregate principal
amount set forth below; provided, further, that (x) immediately prior to and
after giving effect to any Additional Credit Extension Amendment (as defined
below), no Default has occurred or is continuing or shall result therefrom,
(y) the Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenant recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available and
(z) on a Pro Forma Basis after giving effect to any such Incremental Extension
of Credit the Secured Leverage Ratio of Borrower would be less than or equal to
3.50 to 1.00 as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b). The Incremental Extensions of Credit:
(a) shall be in an aggregate principal amount not exceeding $500,000,000
(exclusive of any Refinancing Term Loans),
(b) shall rank pari passu in right of payment and right of security in respect
of the Collateral with the Revolving Loans and Tranche B Term Loans, and
(c) (i) that are Incremental Term Loans, shall have the same terms other than
amortization, pricing or maturity date, as the Tranche B Term Loans existing
immediately prior to the effectiveness of such Additional Credit Extension
Amendment (the “Existing Term Loans”) and (ii) that are Incremental Revolver
Commitments shall have the same terms as the Revolving Commitments or Extended
Revolving Commitments existing immediately prior to the effectiveness of such
Additional Credit Extension Amendment; provided that (i) if the Yield relating
to any Incremental Term Loans (other than Refinancing Term Loans) exceeds the
Yield relating to the Tranche B Term Loans, by more than 0.50%, the Applicable
Rate relating to the Tranche B Term Loans shall be increased to the extent
necessary so that the Yield of the Tranche B Term Loans is equal to the Yield of
such Incremental Term Loans minus 0.50%, (ii) the Incremental Term Loans shall
not have a final maturity date earlier than the Tranche B Maturity Date,
(iii) the Incremental Term Loans shall not have a weighted average life that is
shorter than that of the then-remaining weighted average life of the Tranche B
Term Loans and (iv) the Incremental Revolving Commitments shall not require any
mandatory commitment reductions, mandatory prepayments or scheduled payments
other than those applicable to the Revolving Loans and Revolving Commitments.
The Borrower shall by written notice offer each Lender providing Existing
Extensions of Credit (an “Existing Lender”) the opportunity for no less than ten
(10) Business Days after delivery of the notice to commit to provide its pro
rata portion (based on the amount of its outstanding Tranche B Term Loans or

 

-51-



--------------------------------------------------------------------------------



 



outstanding Revolving Loans and unused Revolving Commitments, as applicable, on
the date of such notice) of any requested Incremental Extension of Credit,
provided that no Existing Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees. Any additional bank, financial
institution, Existing Lender or other Person that elects to extend Incremental
Extensions of Credit shall be reasonably satisfactory to the Borrower and the
Administrative Agent and, in the case of Incremental Extensions of Credit in the
form of Incremental Revolving Commitments, the Issuing Bank (any such bank,
financial institution, Existing Lender or other Person being called an
“Additional Lender”) and shall become a Lender under this Agreement pursuant to
an Additional Credit Extension Amendment giving effect to the modifications
permitted by this Section 2.20 and, as appropriate, the other Loan Documents and
executed by the Borrower, each Additional Lender and the Administrative Agent.
Commitments in respect of Incremental Extensions of Credit shall be Commitments
under this Agreement. An Additional Credit Extension Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20 (including
voting provisions applicable to the Additional Lenders comparable to the
provisions of clause (B) of the second proviso of Section 9.02(b)). The
effectiveness of any Additional Credit Extension Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Borrowing” in such Section 4.02 shall
be deemed to refer to the Incremental Facility Closing Date). The proceeds of
the Incremental Extensions of Credit shall be used for working capital and
general corporate purposes (including Permitted Acquisitions). The provisions of
this Section 2.20 shall override any provision of Section 9.02 to the contrary.
SECTION 2.21. Extended Term Loans and Extended Revolving Commitments.
(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.21. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;
(ii) the interest margins with respect to the Extended Term Loans may be
different than the Applicable Rate for the Term Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment; and
(iii) the Additional Credit Extension Amendment may provide for other covenants
and terms that apply only after the Tranche B Maturity Date.

 

-52-



--------------------------------------------------------------------------------



 



(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series of Extended Term Loans for all purposes of this Agreement;
provided that, subject to the limitations set forth in clause (a) above, any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Additional Credit Extension Amendment and
consistent with the requirements set forth above, be designated as an increase
in any previously established Class of Term Loans.
(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request. Any
Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower). In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).
(d) The Borrower may, with the consent of each Person providing an Extended
Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving Commitments; provided that
(i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments and
(ii) any reduction in the Revolving Commitments may, at the option of the
Borrower, be directed to a disproportional reduction of the Revolving
Commitments of any Lender providing an Extended Revolving Commitment.
(e) Extended Term Loans and Extended Revolving Commitments shall be established
pursuant to an Additional Credit Extension Amendment to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender or Lender
providing an Extended Revolving Commitment which shall be consistent with the
provisions set forth above (but which shall not require the consent of any other
Lender other than those consents provided in this Section 2.21). Each Additional
Credit Extension Amendment shall be binding on the Lenders, the Loan Parties and
the other parties hereto. In connection with any Additional Credit Extension
Amendment, the Loan Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent (which shall not require any consent from any Lender other
than those consents provided pursuant to this Agreement) in order to ensure that
the Extended Term Loans or Extended Revolving Commitments are provided with the
benefit of the applicable Collateral Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Administrative Agent.
(f) The provisions of this Section 2.21 shall override any provision of
Section 9.02 to the contrary.

 

-53-



--------------------------------------------------------------------------------



 



SECTION 2.22. Defaulting Lenders.
(a) Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender:
(i) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(ii) the Revolving Commitment, Revolving Exposure, LC Exposure or Swingline
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that this clause (ii) shall not apply to the vote of a
Defaulting Lender, except to the extent the consent of such Lender would be
required under clause (i), (ii), (iii) or (iv) in the proviso to the first
sentence of Section 9.02(b);
(iii) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(1) so long as no Event of Default has occurred and is continuing as to which
the Administrative Agent has received written notice from the Borrower or a
Revolving Lender, all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;
(2) if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank only, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (1) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(3) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (2) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
(4) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (1) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

-54-



--------------------------------------------------------------------------------



 



(5) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (1) or (2) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and
(iv) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(a)(iii), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(iii)(1) (and such Defaulting Lender shall not participate
therein).
(b) If (i) a Bankruptcy Event with respect to a parent entity of any Lender
shall occur following the Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
(c) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold Revolving Loans in accordance with its
Applicable Percentage (whereupon such Lender shall cease to be a Defaulting
Lender).
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Power. Each of Holdings, the Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority and all governmental rights, qualifications, approvals,
authorizations, permits, accreditations, Reimbursement Approvals, licenses and
franchises material to the business of the Borrower and the Subsidiaries taken
as a whole that are necessary to own its assets, to carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) except
where the failure to do so, individually or in the aggregate, is not reasonably
likely to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

-55-



--------------------------------------------------------------------------------



 



SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required, stockholder action. This Agreement has been duly
executed and delivered by each of Holdings and the Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to Holdings, the Borrower or any of the Subsidiaries, as applicable,
(c) will not violate or result in a default under any indenture or other
material agreement or instrument binding upon Holdings, the Borrower or any of
the Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by Holdings, the Borrower or any of the Subsidiaries or
give rise to a right of, or result in, termination, cancellation or acceleration
of any material obligation thereunder, (d) will not result in a Limitation on
any right, qualification, approval, permit, accreditation, authorization,
Reimbursement Approval, license or franchise or authorization granted by any
Governmental Authority, Third Party Payor or other Person applicable to the
business, operations or assets of the Borrower or any of the Subsidiaries or
adversely affect the ability of the Borrower or any of the Subsidiaries to
participate in any Third Party Payor Arrangement except for Limitations,
individually or in the aggregate, that are not material to the business of the
Borrower and the Subsidiaries, taken as a whole, and (e) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
of the Subsidiaries, except Liens created under the Loan Documents. There is no
pending or, to the knowledge of the Borrower, threatened Limitation by any
Governmental Authority, Third Party Payor or any other Person of any right,
qualification, approval, permit, authorization, accreditation, Reimbursement
Approval, license or franchise of the Borrower, or any Subsidiary, except for
such Limitations, individually or in the aggregate, as are not reasonably likely
to result in a Material Adverse Effect. No certifications by any Governmental
Authority or any Third Party Payor are required for operation of the business of
the Borrower and the Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which do not materially and
adversely affect the operation of the business.
SECTION 3.04. Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows as of and for the fiscal years ended
December 31, 2008, December 31, 2009, and December 31, 2010, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and the Subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied.
(b) [reserved].
(c) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, after giving effect to the
Transactions, none of the Borrower or its Subsidiaries has, as of the Effective
Date, any material direct or contingent liabilities.

 

-56-



--------------------------------------------------------------------------------



 



(d) No event, change or condition has occurred that has had, or is reasonably
likely to have, a material adverse effect on the business, operations, assets,
liabilities, financial condition or results of operations of Holdings, the
Borrower and the Subsidiaries, taken as a whole, since December 31, 2010.
SECTION 3.05. Properties.
(a) Each of Holdings, the Borrower and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), free and clear of all Liens,
except for Permitted Liens and minor defects in title that do not interfere in
any material respect with its ability to conduct its business or to utilize such
properties for their intended purposes.
(b) Each of Holdings, the Borrower and the Subsidiaries owns, licenses or
possesses the right to use all trademarks, trade names, copyrights, patents and
other intellectual property material to its business. The conduct of the
businesses of Holdings, the Borrower and the Subsidiaries does not infringe upon
the intellectual property rights of any other Person, except for any such
infringements that, individually or in the aggregate, are not reasonably likely
to result in a Material Adverse Effect.
(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by Holdings, the Borrower or any of the Subsidiaries as of the Effective
Date after giving effect to the Transactions.
(d) As of the Effective Date, neither Holdings or the Borrower nor any of the
Subsidiaries has received written notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. As of the Effective Date,
except as set forth on Schedule 3.05, neither any Mortgaged Property nor any
interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.
SECTION 3.06. Litigation and Environmental Matters.
(a) Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Holdings, the Borrower or any Subsidiary,
threatened against or affecting Holdings, the Borrower or any Subsidiary,
including any relating to any Environmental Law, that are reasonably likely to
(i) have a Material Adverse Effect or (ii) adversely affect in any material
respect the ability of the Loan Parties to consummate the Transactions or the
other transactions contemplated hereby.
(b) Except with respect to any other matters that, individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect,
(A) neither Holdings, the Borrower nor any Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) knows of any basis for any
Environmental Liability or (iv) has received any written claim or notice of
violation or of potential responsibility regarding any alleged violation of or
liability under any Environmental Law; and (B)(i) there has been no Release of
Hazardous Materials at, on, under or from any property currently, or to the
knowledge of Holdings, the Borrower or any of the Subsidiaries, formerly owned,
leased or operated by any of them which could reasonably be expected to result
in liability under any Environmental Law on the part of any of them, and
(ii) all Hazardous Materials generated, used or stored at, or transported for
treatment or disposal from, any properties currently, or to the knowledge of
Holdings, Borrower and the Subsidiaries, formerly owned, leased or operated by
Holdings, the Borrower or any of the Subsidiaries have been disposed of in a
manner that could not reasonably be expected to result in liability under any
Environmental Law on the part of any of them.

 

-57-



--------------------------------------------------------------------------------



 



SECTION 3.07. Compliance with Laws and Agreements. Except with respect to any
matters that, individually or in the aggregate, are not material to the business
of the Borrower and the Subsidiaries, taken as a whole, each of Holdings, the
Borrower and the Subsidiaries is in compliance with all material Requirements of
Law applicable to it or its property or operations and all material indentures,
agreements and other instruments binding upon it or its property.
SECTION 3.08. Investment and Holding Company Status. Neither Holdings, the
Borrower nor any Subsidiary is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935, as amended.
SECTION 3.09. Taxes. Each of Holdings, the Borrower and the Subsidiaries has
timely filed or caused to be filed all Federal and other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) any Taxes that are being
contested in good faith by appropriate proceedings and for which Holdings, the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
is not reasonably likely to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably likely to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably likely to occur, is reasonably likely to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
value of the assets of such Plan, except as would not reasonably be likely to
result in a Material Adverse Effect.
SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that
the foregoing shall not apply to any projected financial information, and with
respect to such projected financial information, Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and as of
the Effective Date.
SECTION 3.12. Subsidiaries. Holdings does not have any subsidiaries other than
the Borrower and the Subsidiaries, Permitted Joint Ventures and Inactive
Subsidiaries listed on Schedule 3.12. Schedule 3.12 sets forth the name of, and
the ownership or beneficial interest of Holdings in, each subsidiary, including
the Borrower, and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Effective Date.
SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. Holdings and the Borrower believe that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate.

 

-58-



--------------------------------------------------------------------------------



 



SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings or the Borrower, threatened. The hours worked
by and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from Holdings, the Borrower or any Subsidiary, or for which any claim may be
made against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.
SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, (a) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Effective Date, in each case after
giving effect to any rights of indemnification, contribution or subrogation
arising among the Subsidiary Loan Parties pursuant to the Collateral Agreement
or by law.
SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying margin stock (as defined in
Regulation U).
SECTION 3.17. Reimbursement from Third Party Payors. The accounts receivable of
Holdings, the Borrower and the Subsidiaries have been and will continue to be
adjusted to reflect the reimbursement policies required by all applicable
Requirements of Law and other Third Party Payor Arrangements to which Holdings,
the Borrower or such Subsidiary is subject, and do not exceed in any material
respect amounts the Borrower or such Subsidiary is entitled to receive under any
capitation arrangement, fee schedule, discount formula, cost-based reimbursement
or other adjustment or limitation to usual charges. All billings by Holdings,
the Borrower and each Subsidiary pursuant to any Third Party Payor Arrangements
have been made in compliance with all applicable Requirements of Law, except
where failure to comply would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect. There has been no
intentional or material over-billing or over-collection by the Borrower or any
Subsidiary pursuant to any Third Party Payor Arrangements, other than as created
by routine adjustments and disallowances made in the ordinary course of business
by the Third Party Payors with respect to such billings.

 

-59-



--------------------------------------------------------------------------------



 



SECTION 3.18. Fraud and Abuse. None of Holdings, the Borrower or any Subsidiary,
nor any of their respective partners, members, stockholders, officers or
directors, acting on behalf of Holdings, the Borrower or any Subsidiary, have
engaged on behalf of Holdings, the Borrower or any Subsidiary in any activities
that are prohibited under 42 U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C. §
1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729 et seq., or the regulations
promulgated thereunder, or related Requirements of Law, or under any similar
state law or regulation, or that are prohibited by binding rules of professional
conduct, including to the extent prohibited by such laws (a) knowingly and
willfully making or causing to be made a false statement or misrepresentation of
a material fact in any application for any benefit or payment, (b) knowingly and
willfully making or causing to be made any false statement or misrepresentation
of a material fact for use in determining rights to any benefit or payment,
(c) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another, with intent to secure such benefit or payment
fraudulently, (d) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind, or offering to pay or receive such
remuneration (i) in return for referring an individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made, in whole or in part, pursuant to any Third Party Payor
Arrangement to which the foregoing rules and regulations apply or (ii) in return
for purchasing, leasing or ordering or arranging for or recommending purchasing,
leasing or ordering any good, facility, service or item for which payment may be
made, in whole or in part, pursuant to any Third Party Payor Arrangement to
which the foregoing rules and regulations apply and (e) making any prohibited
referral for designated health services, or presenting or causing to be
presented a claim or bill to any individual, Third Party Payor or other entity
for designated health services furnished pursuant to a prohibited referral.
Neither Holdings, the Borrower nor any Subsidiary shall be considered to be in
breach of this Section 3.18 so long as (a) it shall have taken such actions
(including implementation of appropriate internal controls) as may be reasonably
necessary to prevent such prohibited actions and (b) such prohibited actions as
have occurred, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.
SECTION 3.19. USA PATRIOT Act, Etc. Holdings and each of its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived):
(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Dechert LLP, counsel for Holdings and the Borrower, substantially in the
form of Exhibit B-1, and (ii) local counsel in each jurisdiction where a
Subsidiary is organized as specified on Schedule 4.01 or a Mortgaged Property is
located, substantially in the form of Exhibit B-2, and, in the case of each such
opinion required by this paragraph, covering such other matters relating to the
Loan Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request.

 

-60-



--------------------------------------------------------------------------------



 



(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.
(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received (i) a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer and a legal officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released and
(ii) control agreements for each deposit and securities account as contemplated
by the Collateral Agreement, provided that the Collateral Agent may, in its
reasonable judgment, grant extensions of time for compliance with the Collateral
and Guarantee Requirement by any Loan Party.
(g) (i) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto) and (ii) the Administrative Agent shall
have received a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 5.07
including, without limitation, flood insurance policies (to the extent required
in order to comply with applicable law) and the applicable provisions of the
Security Documents, each of which (w) shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (x) shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, (y) in the case of flood insurance,
shall (I) identify the addressee of each property located in a special flood
hazard area, (II) indicate the applicable flood zone designation, the flood
insurance coverage and the deductible relating thereto and (III) provide that
the insurer will give the Administrative Agent 45 days’ written notice of
cancellation or non-renewal and (z) shall be otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
(h) All obligations under or relating to the Existing Credit Agreement (other
than customary indemnification obligations) and all liens, guarantees and
security interests granted in respect thereof (including all adequate protection
obligations related thereto) shall have been discharged, and the terms and
conditions of such discharge shall be satisfactory to the Administrative Agent.
The Administrative Agent shall have received payoff and release letters with
respect to the Existing Credit Agreement in form and substance reasonably
satisfactory to the Administrative Agent.

 

-61-



--------------------------------------------------------------------------------



 



(i) The Administrative Agent shall have received documentation in support of the
repayment arrangements with respect to the Holdings Senior Subordinated Notes in
form and substance reasonably satisfactory to the Administrative Agent.
(j) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president or a vice president of the Borrower
or a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, together with such other evidence reasonably requested by
the Lenders, confirming the solvency of the Borrower and the Subsidiaries on a
consolidated basis after giving effect to the Transactions.
(k) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president or a vice president of the Borrower
or a Financial Officer, substantially in the form attached hereto as Exhibit H.
(l) The Debt Tender Offer shall have been consummated or shall be consummated
substantially simultaneous with the initial funding of the Loans.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
including, without limitation, on the Effective Date, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:
(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects, as the case may be) as of such earlier date).
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 

-62-



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of Holdings and the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender):
(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of annual reports on Form 10-K) after the end of each fiscal year of
Holdings commencing with the fiscal year ended December 31, 2011, (i) its
audited consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, and the related notes thereto, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, and (ii) if at
any time Holdings is not subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” that describes the financial condition and
results of operations of Holdings and its consolidated Subsidiaries;
(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of quarterly reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year of Holdings commencing with the fiscal
quarter ending June 30, 2011, its consolidated balance sheet and consolidated
statements of operations and comprehensive income, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then-elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of Holdings and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth (A) reasonably detailed calculations demonstrating
compliance with Sections 6.13 and 6.14 (including (x) any prepayment of the
Loans as set forth in the definition of “Leverage Ratio” and (y) any exercise of
the rights set forth in Section 7.02) and (B) in the case of financial
statements delivered under paragraph (a) above beginning in 2012 with respect to
fiscal year 2011, reasonably detailed calculations of Excess Cash Flow,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Borrower’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate, and
(iv) certifying as to the calculation of Consolidated EBITDA on a Pro Forma
Basis for the four fiscal quarter period ending on the date of such financial
statements and accompanied by reasonably detailed supporting evidence, it being
understood that each of the calculations described in this paragraph (c) shall
provide a reconciliation to the financial statements delivered under paragraphs
(a) and (b) above;

 

-63-



--------------------------------------------------------------------------------



 



(d) commencing with the delivery of audited financial statements of Holdings for
the fiscal year ended December 31, 2011, concurrently with any delivery of
financial statements under paragraph (a) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default and, if such knowledge has been obtained, describing such Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);
(e) concurrently with the issuance of any Indebtedness permitted by Sections
6.01(a)(xii), or a Restricted Payment permitted by Section 6.08(a)(x), a
certificate of a Financial Officer certifying as to (i) the Holdings Leverage
Ratio or Leverage Ratio, as the case may be, accompanied by reasonably detailed
supporting evidence, (ii) the use of proceeds from such issuance and
(iii) whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, it being understood that each of the calculations described in this
paragraph (e) shall provide a reconciliation to the financial statements
delivered under paragraphs (a) and (b) above;
(f) within 30 days after the commencement of each fiscal year of Holdings, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and consolidated statements of projected operations
and cash flows as of the end of and for such fiscal year) and, promptly when
available, any significant revisions of such budget;
(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, as
applicable; and
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary or any Plan, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to subsection 5.01(a), (b), (d) or
(g) may at the Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s (or
Holdings’ or any Parent’s) website on the Internet at the website address
previously provided to the Administrative Agent in writing (or such other
website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or Holdings’ or any Parent’s) behalf on an Internet or
intranet website to which each Lender, the Administrative Agent and the
Collateral Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) upon the
reasonable request of the Administrative Agent or the Collateral Agent with
respect to any specific document so delivered electronically, the Borrower shall
promptly deliver a physical copy of such document and (ii) the Borrower shall
notify (which notice may be by facsimile or electronic mail) the Administrative
Agent of the posting by the Borrower of any such documents on any such website
(other than a website maintained for or sponsored by the Administrative Agent)
and the electronic location at which such documents may be accessed.

 

-64-



--------------------------------------------------------------------------------



 



SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent (for distribution to each Lender), through the
Administrative Agent, written notice of the following promptly after obtaining
knowledge thereof:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Subsidiary that, if adversely determined, is reasonably likely
to result in a Material Adverse Effect;
(c) the occurrence of any ERISA Event that alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$20,000,000;
(d) the receipt by Holdings, the Borrower or any Subsidiary of (i) any notice of
any loss of (A) accreditation from the Joint Commission on Accreditation of
Healthcare Organizations or (B) any governmental right, qualification, permit,
accreditation, approval, authorization, Reimbursement Approval, license or
franchise or (ii) any notice, compliance order or adverse report issued by any
Governmental Authority or Third Party Payor that, if not promptly complied with
or cured, could result in (A) the suspension or forfeiture of any material
governmental right, qualification, permit, accreditation, approval,
authorization, Reimbursement Approval, license or franchise necessary for the
Borrower or any Subsidiary to carry on its business as now conducted or as
proposed to be conducted or (B) any other material Limitation imposed upon the
Borrower or any Subsidiary;
(e) any Change in Law of the type described in clause (a) or (b) of such
definition relating to any Third Party Payor Arrangement that could reasonably
be expected to have a material and adverse effect on the ability of the Borrower
or any Subsidiary to carry on its business as now conducted or as proposed to be
conducted; and
(f) any other development that results in, or is reasonably likely to result in,
a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03. Information Regarding Collateral.
(a) The Borrower will furnish to the Collateral Agent prompt written notice (but
in no event later than 90 days) of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of incorporation or organization of any Loan
Party or (iii) in any Loan Party’s organizational identification number. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrower also agrees promptly to notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.
(b) Each year, at the time of delivery of annual financial statements pursuant
to Section 5.01(a), the Borrower shall deliver to the Collateral Agent a
certificate executed by a Financial Officer and the chief legal officer of the
Borrower setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section.

 

-65-



--------------------------------------------------------------------------------



 



SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, permits, approvals, accreditations,
authorizations, Reimbursement Approvals, licenses, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.
SECTION 5.05. Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, pay its Tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
Holdings, the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends the enforcement of any Lien securing such obligation and
(d) the failure to make payment pending such contest is not reasonably likely to
result in a Material Adverse Effect.
SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each of the Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
SECTION 5.07. Insurance. (i) Each of Holdings and the Borrower will, and will
cause each of the Subsidiaries to, maintain, with financially sound and
reputable insurance companies (which may include self-insurance), (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.
(ii) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor statute thereto), then Holdings and the
Borrower shall, or shall cause each Loan Party to (x) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (y) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

-66-



--------------------------------------------------------------------------------



 



SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of the Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
of Holdings and the Borrower will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records,
including environment assessment reports and Phase I or Phase II studies, and to
discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower shall be provided the opportunity to
participate in any such discussions with its independent accountants), all at
such reasonable times and as often as reasonably requested.
SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will cause
each of the Subsidiaries to comply with all Requirements of Law, including
Environmental Laws, applicable to it or its property, except where the failure
to do so, individually or in the aggregate, is not reasonably likely to result
in a Material Adverse Effect.
SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the Tranche
B Term Loans and any Revolving Loans borrowed on the Effective Date will be used
by the Borrower on the Effective Date, solely for (i) the payment of the
Transaction Costs, (ii) the payment of all principal, interest, fees and other
amounts outstanding under the Existing Credit Agreement, (iii) the repurchase or
redemption of a portion of the Existing Subordinated Notes in an aggregate
principal amount pursuant to this subclause (iii) not to exceed $266,500,000,
including any premium payments associated therewith, and (iv) the redemption of
all of the Holdings Senior Subordinated Notes outstanding. The proceeds of
Revolving Loans borrowed after the Effective Date, Swingline Loans and Letters
of Credit will be used by the Borrower for working capital and general corporate
purposes (including Permitted Acquisitions). The proceeds of the Revolving Loans
(except as described above), Swingline Loans and Letters of Credit will be used
only for working capital and other general corporate purposes. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 5.12. Additional Subsidiaries; Succeeding Holdings.
(a) If any additional Subsidiary (other than a Consolidated Practice) is formed
or acquired after the Effective Date (or if (x) any Inactive Subsidiary that is
not a Subsidiary Loan Party ceases to qualify as an Inactive Subsidiary or (y) a
Permitted Joint Venture that is not otherwise a Permitted Joint Venture Loan
Party becomes a wholly owned Subsidiary of the Borrower), the Borrower will,
promptly after such Subsidiary is formed or acquired, notify the Collateral
Agent and the Lenders (through the Administrative Agent) thereof and promptly
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary (if it is a Subsidiary Loan Party) and with respect to any
Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf of
any Loan Party.
(b) Upon the addition of a Succeeding Holdings, the Borrower will notify the
Collateral Agent and the Lenders (through the Administrative Agent) thereof and
promptly cause the Collateral and Guarantee Requirement to be satisfied with
respect to the Succeeding Holdings.
SECTION 5.13. Further Assurances.
(a) Each of Holdings, each Succeeding Holdings and the Borrower will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Each of Holdings and the Borrower also agrees to provide to the Collateral
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

-67-



--------------------------------------------------------------------------------



 



(b) If any material assets (including any real property (other than any leased
real property) which constitutes a Material Real Property) are acquired by the
Borrower or any Subsidiary Loan Party after the Effective Date (other than
assets constituting Collateral under the Collateral Agreement that become
subject to the Lien in favor of the Collateral Agreement upon acquisition
thereof), the Borrower will notify the Administrative Agent and the Lenders
thereof and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section 5.13, all at the expense of the Loan Parties, provided that
the Collateral Agent may, in its reasonable judgment, grant extensions of time
for compliance or exceptions with the provisions of this paragraph by any Loan
Party.
SECTION 5.14. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.14, in each case within the time
limits specified on such schedule; provided that the Administrative Agent or
Collateral Agent, as applicable, may in its reasonable judgment, grant
extensions of time for compliance or exceptions with the provisions of this
paragraph.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Indebtedness; Certain Equity Securities.
(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
(i) Indebtedness created under the Loan Documents;
(ii) [reserved];
(iii) the Existing Subordinated Notes, to the extent not repurchased pursuant to
the Debt Tender Offer, in an aggregate principal amount not to exceed
$345,000,000 and extensions, renewals and replacements of the Existing
Subordinated Notes, provided that such extending, renewal or replacement
Indebtedness (A) shall not be in a principal amount that exceeds the principal
amount of the Existing Subordinated Notes being extended, renewed or replaced
(plus accrued interest and premium thereon), (B) shall not have a maturity date
that is earlier than the date that is 180 days after the Tranche B Maturity Date
or a weighted average life that is shorter than that of the then-remaining
weighted average life of the Tranche B Term Loans, (C) at the time of such
extension renewal or replacement, no Default or Event of Default shall have
occurred and be continuing and (D) there is no obligor of such Indebtedness that
is not either (x) an obligor of such Indebtedness on the Effective Date or
(y) otherwise permitted to incur such Indebtedness by another clause of this
Section 6.01;

 

-68-



--------------------------------------------------------------------------------



 



(iv) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness, provided
that such extending, renewal or replacement Indebtedness (A) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus accrued interest and premium thereon),
(B) shall not have an earlier maturity date or a decreased weighted average life
than the Indebtedness being extended, renewed or replaced, (C) shall be
subordinated to the Obligations on the same terms (or, from a Lender’s
perspective, better terms) as the Indebtedness being extended, renewed or
replaced and (D) there is no obligor of such Indebtedness that is not either
(x) an obligor of such Indebtedness on the Effective Date or (y) otherwise
permitted to incur such Indebtedness by another clause of this Section 6.01;
(v) Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary, provided that Indebtedness of the
Borrower owed to any Subsidiary and Indebtedness of any Subsidiary Loan Party
owed to the Borrower or any other Subsidiary shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
provided further that, (A) Indebtedness owed to any Insurance Subsidiary by the
Borrower or any other Subsidiary shall be limited in principal amount to the
aggregate amount of Investments made in such Insurance Subsidiary pursuant to
Section 6.04(xx) and (B) notwithstanding the first proviso above, such
Indebtedness shall only be subordinated to the extent permitted by applicable
laws or regulations;
(vi) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (A) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(B) Guarantees permitted under this clause (vi) shall be subordinated to the
Obligations of the Borrower or the applicable Subsidiary to the same extent and
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Obligations and (C) except in the case of Foreign Subsidiaries that provide
Guarantees of Indebtedness of other Foreign Subsidiaries, no Subsidiary shall
Guarantee any Indebtedness unless it is a Subsidiary Loan Party;
(vii) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed by the
Borrower or any Subsidiary in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (including the principal and
any accrued but unpaid interest or premium in respect thereof), provided that
(A) such Indebtedness is incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (vii) shall
not exceed at any time outstanding the greater of (x) $60,000,000 and (y) 6.0%
of Consolidated Tangible Assets as of the end of the immediately preceding
fiscal quarter;
(viii) (A) Indebtedness of any Person that becomes a Subsidiary after the date
hereof, provided that (1) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (2) the aggregate amount of
Indebtedness permitted by this clause (viii) (including subclause (B)) shall not
exceed $50,000,000 at any time outstanding, and (B) any refinancings, renewals
and replacements of any such Indebtedness pursuant to the preceding clause
(A) that do not increase the outstanding principal amount (plus accrued interest
and premium) thereof;

 

-69-



--------------------------------------------------------------------------------



 



(ix) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(x) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business;
(xi) Indebtedness of any Loan Party pursuant to Swap Agreements permitted by
Section 6.07;
(xii) with respect to Holdings, Qualified Holdings Debt; provided that other
than with respect to any additional principal amounts resulting from the accrual
of pay-in-kind interest, (A) such Indebtedness may only be issued or incurred to
the extent that after giving effect to the incurrence of such additional
Indebtedness on a Pro Forma Basis, the Holdings Leverage Ratio would be less
than 5.50 to 1.00 and (B) no Default has occurred and is continuing or would
result therefrom;
(xiii) [reserved];
(xiv) Indebtedness representing deferred compensation to employees of the
Borrower and the Subsidiaries incurred in the ordinary course of business;
(xv) Indebtedness in respect of promissory notes issued to physicians,
consultants, employees or directors or former employees, consultants or
directors in connection with repurchases of Equity Interests permitted by
Section 6.08(a)(iii);
(xvi) Indebtedness of any Foreign Subsidiary or any Subsidiary of the Borrower
that is not a Loan Party in an amount not to exceed $50,000,000 at any time
outstanding;
(xvii) (x) Permitted Debt Securities so long as no Default or Event of Default
has occurred and is continuing or would arise after giving effect thereto and,
except in the case of Refinancing Debt Securities, on a Pro Forma Basis the
Leverage Ratio is less than or equal to 5.25 to 1.00 as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) prior to the incurrence of such Permitted
Debt Securities and (y) any Refinancing Indebtedness in respect of Indebtedness
permitted by this clause 6.09(a)(xvii);
(xviii) other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount not exceeding $200,000,000 at any time outstanding;
(xix) in the case of Holdings, the Qualified Holdings Floating Rate Notes; and
(xx) Cash Management Obligations.
(b) The Borrower will not, and Holdings and the Borrower will not permit any
Subsidiary to, issue any preferred Equity Interests.

 

-70-



--------------------------------------------------------------------------------



 



(c) Holdings will not issue any preferred Equity Interests other than Qualified
Preferred Stock.
SECTION 6.02. Liens. Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except (collectively, “Permitted Liens”):
(i) Liens created by the Loan Documents;
(ii) Permitted Encumbrances;
(iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(A) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (plus accrued
interest and premium thereon);
(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as applicable, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus accrued interest and premium thereon);
(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, provided that (A) such security interests secure
Indebtedness permitted by clause (vii) of Section 6.01(a), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
120 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(D) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;
(vi) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(vii) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
(viii) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(ix) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any
Subsidiary;
(x) Liens on assets of any Foreign Subsidiary securing Indebtedness (and related
obligations) permitted by Section 6.01(a)(xvi);

 

-71-



--------------------------------------------------------------------------------



 



(xi) Liens on assets of the Borrower or the Subsidiaries not otherwise permitted
by this Section 6.02, so long as neither (i) the aggregate outstanding principal
amount of the obligations secured thereby nor (ii) the aggregate fair value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds $25,000,000 at any time outstanding, provided that in no event shall
Holdings, the Borrower or any Subsidiary create, incur, assume or permit to
exist any Lien on any Equity Interests of the Borrower or any Subsidiary; and
(xii) Liens on the Collateral securing Permitted Secured Notes; provided that
the holders thereof (or the collateral agent for such holders) shall have
entered into the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable.
SECTION 6.03. Fundamental Changes.
(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Person may merge into the Borrower in a
transaction in which the surviving entity is a Person organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia and, if such surviving entity is not the Borrower, such
Person expressly assumes, in writing, all the obligations the Borrower under the
Loan Documents, (ii) any Person may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and, if any party to such merger
is a Subsidiary Loan Party, is or becomes a Subsidiary Loan Party concurrently
with such merger, (iii) any Subsidiary (other than a Subsidiary Loan Party) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (iv) any asset sale permitted by
Section 6.05(g) may be effected through the merger of a subsidiary of the
Borrower with a third party, provided that any such merger referred to in
clauses (i), (ii) or (iv) above involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.
(b) The Borrower will not, and Holdings and the Borrower will not permit any
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Subsidiaries on the
Effective Date and businesses reasonably related or incidental thereto.
(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower and
engaging in corporate and administrative functions and other activities
incidental thereto. Holdings will not own or acquire any assets (other than
Equity Interests of the Borrower and the cash proceeds of any Restricted
Payments permitted by Section 6.08 or proceeds of any issuance of Indebtedness
or Equity Interests permitted by this Agreement pending application as required
by this Agreement) or incur any liabilities (other than liabilities under and
permitted to be incurred under the Loan Documents and liabilities reasonably
incurred in connection with its maintenance of its existence and activities
incidental thereto). Notwithstanding the foregoing, Holdings shall be permitted
to enter into transactions, engage in activities and maintain assets or incur
liabilities in respect of the Qualified Holdings Floating Rate Notes or Swap
Agreements related to Indebtedness of Holdings permitted hereunder.

 

-72-



--------------------------------------------------------------------------------



 



SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings nor the Borrower will, nor will they permit any Subsidiary to, purchase
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make any loans or advances to,
Guarantee any obligations of, or make any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (collectively, “Investments”), except:
(i) Permitted Acquisitions;
(ii) Permitted Investments;
(iii) Investments set forth on Schedule 6.04;
(iv) Investments by Holdings in the Borrower and by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Collateral Agreement (subject to the limitations applicable to common stock
of a Foreign Subsidiary referred to in the definition of “Collateral and
Guarantee Requirement”) and (B) the aggregate amount of investments (other than
investments set forth on Schedule 6.04) by Loan Parties in Subsidiaries that are
not Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(v) and outstanding Guarantees
permitted to be incurred under clause (B) to the proviso to Section 6.04(vi))
shall not exceed $15,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);
(v) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (A) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Collateral Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(iv) and outstanding Guarantees permitted under clause (B) to the
proviso to Section 6.04(vi)) shall not exceed $15,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);
(vi) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that (and without limiting the foregoing) the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party (together with outstanding investments permitted under clause (B) to
the proviso to Section 6.04(iv) and outstanding intercompany loans permitted
under clause (B) to the proviso to Section 6.04(v)) shall not exceed $15,000,000
at any time outstanding (in each case determined without regard to any
write-downs or write-offs);
(vii) receivables or other trade payables owing to the Borrower or any
Subsidiary if created or acquired in the ordinary course of business consistent
with past practice and payable or dischargeable in accordance with customary
trade terms, provided that such trade terms may include such concessionary trade
terms as the Borrower or any such Subsidiary deems reasonable under the
circumstances;
(viii) Investments consisting of Equity Interests, obligations, securities or
other property received in settlement of delinquent accounts of and disputes
with customers and suppliers in the ordinary course of business and owing to the
Borrower or any Subsidiary or in satisfaction of judgments;

 

-73-



--------------------------------------------------------------------------------



 



(ix) Investments by the Borrower or any Subsidiary in payroll, travel and
similar advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;
(x) loans or advances by the Borrower or any Subsidiary to employees and other
individual service providers made in the ordinary course of business (including
travel, entertainment and relocation expenses) of the Borrower or any Subsidiary
not exceeding $2,500,000 in the aggregate at any time outstanding (determined
without regard to any write-downs or write-offs of such loans or advances);
(xi) Investments in the form of Swap Agreements permitted by Section 6.07;
(xii) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;
(xiii) Investments received in connection with the dispositions of assets
permitted by Section 6.05;
(xiv) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(xv) Investments in Permitted Joint Ventures; provided that, if at the time of
any such Investment pursuant to this Section 6.04(xv), on a Pro Forma Basis, the
Secured Leverage Ratio of the Borrower equals or exceeds 2.50 to 1.00, the
aggregate amount of Investments in Permitted Joint Ventures (together with the
aggregate amount of Investments in Permitted Real Estate Joint Ventures
permitted under Section 6.04(xvi)) shall not exceed $250,000,000 outstanding at
any time plus an amount equal to any returns (including dividends, interest,
distributions, returns of principal and profits on sale) actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made);
(xvi) Investments in Permitted Real Estate Joint Ventures; provided that, if at
the time of any such Investment pursuant to this Section 6.04(xvi), on a Pro
Forma Basis, the Secured Leverage Ratio of the Borrower equals or exceeds 2.50
to 1.00, the aggregate amount of Investments in Permitted Real Estate Joint
Ventures (together with the aggregate amount of Investments in Permitted Joint
Ventures permitted under Section 6.04(xv)) shall not exceed $250,000,000
outstanding at any time plus an amount equal to any returns (including
dividends, interest, distributions, returns of principal and profits on sale)
actually received in cash in respect of any such Investments (which amount shall
not exceed the amount of such Investment valued at cost at the time such
Investment was made);
(xvii) payments, loans, advances to, and investments in, Consolidated Practices
in the ordinary course of business and consistent with past practice in
satisfaction of their obligations under any management services agreements;
(xviii) Investments by the Borrower or any Subsidiary (including Investments in
Permitted Joint Ventures) in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
advances, not exceeding the Available Amount immediately prior to the time of
the making of any such Investment;

 

-74-



--------------------------------------------------------------------------------



 



(xix) Investments by the Borrower or any Subsidiary (including Investments in
Permitted Joint Ventures) in an aggregate amount not to exceed the sum of (A)
$100,000,000 and (B) an amount equal to any returns (including dividends,
interest, distributions, returns of principal and profits on sale) actually
theretofore received in cash in respect of any such investment, loan or advance
(which amount shall not exceed the amount of such Investment valued at cost at
the time such Investment was made); and
(xx) Investments, loans and advances by the Borrower or any Subsidiary to any
Insurance Subsidiary in an amount equal to (A) the capital required under the
applicable laws or regulations of the jurisdiction in which such Insurance
Subsidiary is formed or determined by independent actuaries as prudent and
necessary capital to operate such Insurance Subsidiary plus (B) any reasonable
general corporate and overhead expenses of such Insurance Subsidiary.
SECTION 6.05. Asset Sales. Neither Holdings nor the Borrower will, nor will they
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:
(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;
(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof consistent with past practice;
(d) sales, transfers and dispositions of property to the extent such property
constitutes an investment permitted by clauses (ii), (viii), (xii) and (xiv) of
Section 6.04;
(e) sale and leaseback transactions permitted by Section 6.06;
(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;
(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section 6.05,
provided that the aggregate fair value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$200,000,000 during the term of this Agreement (excluding any single transaction
or series of related transactions that involves assets having a Fair Market
Value of less than $2,500,000);
(h) exchanges of property for similar replacement property for fair value; and
(i) assets set forth on Schedule 6.05;

 

-75-



--------------------------------------------------------------------------------



 



provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c) and (f) above) shall
be made for fair value and (other than those permitted by paragraphs (b),
(d) and (h) above) for at least 75% cash consideration; plus (for all such
sales, transfers, leases and other dispositions permitted hereby) an aggregate
additional amount of non-cash consideration in the amount of $35,000,000 (it
being understood that for purposes of paragraph (a) above, accounts receivable
received in the ordinary course and any property received in exchange for used,
obsolete, worn out or surplus equipment or property and any non-cash
consideration that was actually converted into cash within 6 months following
the applicable sale, transfer, lease or other disposition by the Borrower or any
of its Subsidiaries shall be deemed to constitute cash consideration).
SECTION 6.06. Sale and Leaseback Transactions. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (x) any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 120 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset or (y) sale and
leaseback transactions with respect to properties acquired after the Effective
Date, where the Fair Market Value of such properties in the aggregate does not
to exceed $50,000,000.
SECTION 6.07. Swap Agreements. Neither Holdings nor the Borrower will, nor will
they permit any Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of the Subsidiaries) and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Holdings, the
Borrower or any Subsidiary.
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
(i) each of Holdings and the Borrower may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock or in shares of its common stock;
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock, membership or partnership interests or other similar Equity
Interests;
(iii) Holdings may (or may make Restricted Payments to allow a Parent to)
purchase or redeem (and the Borrower may declare and pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings or a
Parent to purchase or redeem) Equity Interests of Holdings or a Parent
(x) acquired by employees, consultants or directors of Holdings, the Borrower or
any Subsidiary upon such Person’s death, disability, retirement or termination
of employment, provided that the aggregate amount of such purchases or
redemptions under this clause (iii)(x) shall not exceed $15,000,000 in any
fiscal year (and, to the extent that the aggregate amount of purchases or
redemptions made in any fiscal year pursuant to this clause (iii)(x) is less
than $15,000,000, the amount of such difference may be carried forward and used
for such purpose in the following fiscal year) and $40,000,000 in the aggregate
and (y) in connection with Holdings’ stock repurchase program announced prior to
the Effective Date authorizing the repurchase shares of Holdings’ common stock
for aggregate consideration not to exceed $55,000,000;

 

-76-



--------------------------------------------------------------------------------



 



(iv) the Borrower may make Restricted Payments to Holdings to be used by
Holdings solely to pay (or to make Restricted Payments to allow a Parent to pay)
its franchise taxes and other fees required to maintain its corporate existence
and to pay for general corporate and overhead expenses (including salaries and
other compensation of employees) and other expenses in its capacity as the
parent of Borrower incurred by Holdings or a Parent in the ordinary course of
its business, provided that such Restricted Payments shall not exceed $5,000,000
in any fiscal year;
(v) the Borrower may make Restricted Payments to Holdings in an amount necessary
to enable Holdings to pay (or make Restricted Payments to allow a Parent to pay)
the Taxes directly attributable to (or arising as a result of) the operations of
a Parent, Holdings, the Borrower and the Subsidiaries, provided that (A) the
amount of any such Restricted Payments pursuant to this clause (v) shall not
exceed the amount that the Borrower and the Subsidiaries would be required to
pay in respect of Federal, state and local taxes were the Borrower and the
Subsidiaries to pay such taxes as stand-alone taxpayers (including any interest
or penalties thereon, if applicable) and (B) all Restricted Payments made to
Holdings or a Parent pursuant to this clause (v) are used by Holdings or a
Parent for the purposes specified herein within 20 days of the receipt thereof;
(vi) cashless repurchases of Equity Interests of Holdings deemed to occur upon
exercise of stock options or warrants or upon vesting of common stock, if such
Equity Interests represent a portion of the exercise price or withholding
obligations of such options, warrants or common stock;
(vii) [reserved];
(viii) the Borrower may make Restricted Payments to Holdings to pay management,
consulting and advisory fees to any Sponsor or Sponsor Affiliate to the extent
permitted by Section 6.09;
(ix) the Borrower may make Restricted Payments to Holdings in an amount
necessary to permit Holdings to pay (or to make Restricted Payments to allow a
Parent to pay) interest in cash (including interest previously paid “in kind” or
added to the principal amount thereof) and, with respect to subclause (x) of
this Section 6.08(a)(ix) only, principal in cash on (x) Qualified Holdings
Floating Rate Notes or (y) additional Qualified Holdings Debt, but, in the case
of this clause (y), only to the extent the proceeds (together with a pro rata
portion of related transaction expenses paid from such proceeds) of such
additional Qualified Holdings Debt were used to make Capital Expenditures
(without giving effect to the proviso in the definition of the term “Capital
Expenditures”), prepay Tranche B Term Loans, make Investments pursuant to
Section 6.04(xvii) or repay, redeem, defease or otherwise refinance any
Qualified Holdings Debt previously issued hereunder or were Otherwise Applied,
provided that (A) no Default has occurred and is continuing or would result
therefrom and (B) all Restricted Payments made pursuant to this clause (ix) are
used by Holdings or a Parent for the purposes specified herein within 20 days of
receipt thereof;
(x) the Borrower and the Subsidiaries may make additional Restricted Payments
(and Holdings may make Restricted Payments with such amounts received from the
Borrower) in an aggregate amount not exceeding the Available Amount immediately
prior to the time of the making of such Restricted Payment; provided that
(A) immediately prior to and after giving effect to such Restricted Payment, the
Borrower is in compliance with the Financial Performance Covenant and (B) no
Default has occurred and is continuing or would result therefrom;

 

-77-



--------------------------------------------------------------------------------



 



(xi) the Borrower may make Restricted Payments to Holdings to pay any
non-recurring fees, cash charges and cost expenses incurred in connection with
the issuance of Equity Interests or Indebtedness, in each case only to the
extent that such transaction is not consummated;
(xii) the Borrower and its Subsidiaries may make additional Restricted Payments
(and Holdings may make Restricted Payments with such amounts received from the
Borrower) in an aggregate amount not to exceed $50,000,000; provided that no
Default or Event of Default has occurred and is continuing or would result
therefrom; and
(xiii) Holdings may make Restricted Payments with the Net Proceeds received by
Holdings from any issuance of any Equity Interests (or capital contribution in
respect thereof) or Qualified Holdings Debt to the extent such Net Proceeds are
not contributed or otherwise received by the Borrower or any of the
Subsidiaries; provided that no Default or Event of Default has occurred and is
continuing or would result therefrom.
(b) The Borrower will not nor will it permit any Subsidiary to, make, directly
or indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on, or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of, any Subordinated
Indebtedness (other than the Existing Subordinated Notes and intercompany loans
among Subsidiaries and the Borrower) or Permitted Debt Securities issued
pursuant to Section 6.01(xvii) (other than Permitted Secured Notes (x) that are
secured by Liens subject to the First Lien Intercreditor Agreement or (y) the
proceeds of which are used to repay Term Loans) (“Specified Indebtedness”),
except:
(i) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than, in the case of Subordinated
Indebtedness, as prohibited by the subordination provisions thereof;
(ii) the conversion or exchange of any Specified Indebtedness into, or
redemption, repurchase, prepayment, defeasance or other retirement of any such
Indebtedness with the Net Proceeds of the issuance by Holdings or a Parent of,
(A) Equity Interests (or capital contributions in respect thereof) of Holdings
or a Parent after the Effective Date to the extent not Otherwise Applied or
(B) Qualified Holdings Debt, plus any fees and expenses in connection with such
conversion, exchange, redemption, repurchase, prepayment, defeasance or other
retirement;
(iii) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the prepayment, redemption, defeasance, repurchase or
other retirement of Specified Indebtedness for an aggregate purchase price not
to exceed the Available Amount; and
(iv) refinancings of Indebtedness to the extent the Indebtedness being incurred
in connection with such refinancing is permitted by Section 6.01.

 

-78-



--------------------------------------------------------------------------------



 



SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to Holdings, the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties,
(b) (i) transactions between or among the Borrower and the Subsidiary Loan
Parties, and (ii) transactions between or among the Borrower and its
Subsidiaries in the ordinary course of business,
(c) any investment permitted under Section 6.04(iv), 6.04(v), 6.04(vii) or
6.04(xiii),
(d) any Indebtedness permitted under Section 6.01(a)(v) and
Section 6.01(a)(xii),
(e) any Restricted Payment permitted under Section 6.08,
(f) loans or advances to employees permitted under Section 6.04,
(g) any lease entered into between the Borrower or any Subsidiary, as lessee,
and any of the Affiliates (as of the Effective Date) of the Borrower or entity
controlled by such Affiliates, as lessor, which is approved in good faith by a
majority of the disinterested members of the Board of Directors of the Borrower,
(h) so long as no Default described in Section 7.01(b) and no Event of Default
has occurred and is continuing, the Borrower may pay, or may pay cash dividends
to enable Holdings to pay, (A) customary management, consulting, monitoring or
advisory fees to the Sponsor or any Sponsor Affiliates in an aggregate amount
not greater than $2,500,000 during any fiscal year (plus any unpaid management,
consulting, monitoring or advisory fees within such amount accrued in any prior
year) and (B) fees in respect of any financings, acquisitions or dispositions
with respect to which the Sponsor or any Sponsor Affiliate acts as an adviser to
Holdings, the Borrower or any Subsidiary in an amount not to exceed 2.0% of the
value of any such transaction,
(i) any contribution to the capital of Holdings directly or indirectly by the
Permitted Investors or any purchase of Equity Interests of Holdings by the
Permitted Investors not prohibited by this Agreement,
(j) the payment of reasonable fees to directors of Holdings, the Borrower or any
Subsidiary who are not employees of Holdings, the Borrower or any Subsidiary,
and compensation and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of Holdings, the
Borrower or any Subsidiary in the ordinary course of business,
(k) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s or Holdings’
Board of Directors (or a committee thereof),

 

-79-



--------------------------------------------------------------------------------



 



(l) transactions pursuant to agreements set forth on Schedule 6.09 and any
amendments thereto to the extent such amendments are not materially less
favorable to the Borrower or such Subsidiary Loan Party than those provided for
in the original agreements,
(m) employment, change in control and severance arrangements entered into in the
ordinary course of business and approved by the Borrower’s or Holdings’ Board of
Directors (or a committee thereof) between a Parent, Holdings, the Borrower or
any Subsidiary and any employee thereof, and
(n) payments by the Borrower or any of its Subsidiaries of reasonable insurance
premiums to, and any borrowings or dividends received from, any Insurance
Subsidiary.
SECTION 6.10. Restrictive Agreements.
(a) Subject to clauses (b) through (d) below, neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary.
(b) The foregoing clause (a) shall not apply to restrictions and conditions
(i) imposed by law or by any Loan Document, Existing Subordinated Notes
Document, Qualified Holdings Debt, Qualified Holdings Floating Rate Notes
Document or documentation governing any Permitted Debt Securities, or
Indebtedness of a Foreign Subsidiary permitted to be incurred under this
Agreement (provided that such restrictions shall apply only to such Foreign
Subsidiary), (ii) existing on the date hereof identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) imposed on any Consolidated Practice by
(and for the benefit of) any Loan Party and (v) imposed by any customary
provisions restricting assignment of any agreement entered into the ordinary
course of business.
(c) The foregoing clause (a)(i) shall not apply to restrictions or conditions
(i) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (ii) imposed by customary provisions in
leases restricting the assignment thereof.
(d) The foregoing clause (a)(ii) shall not apply to customary provisions in
joint venture agreements relating to purchase options, rights of first refusal
or call or similar rights of a third party that owns Equity Interests in such
joint venture.
SECTION 6.11. Amendment of Material Documents. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, amend, modify or waive any of its
rights under (a) any Existing Subordinated Notes Document, (b) the documentation
governing any Permitted Debt Securities or (c) its certificate of incorporation,
by-laws or other organizational documents, in each case to the extent such
amendment, modification or waiver would be materially adverse to the Lenders.
SECTION 6.12. [Reserved].

 

-80-



--------------------------------------------------------------------------------



 



SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of any date set forth below to exceed the ratio set forth opposite such date:

      Date   Ratio
 
   
June 30, 2011
  6.00 to 1.00
 
   
September 30, 2011
  6.00 to 1.00
 
   
December 31, 2011
  5.75 to 1.00
 
   
March 31, 2012
  5.50 to 1.00
 
   
June 30, 2012
  5.25 to 1.00
 
   
September 30, 2012
  5.00 to 1.00
 
   
December 31, 2012
  4.75 to 1.00
 
   
March 31, 2013
  4.50 to 1.00
 
   
June 30, 2013
  4.50 to 1.00
 
   
September 30, 2013
  4.50 to 1.00
 
   
December 31, 2013
  4.50 to 1.00
 
   
March 31, 2014
  4.50 to 1.00
 
   
June 30, 2014
  4.50 to 1.00
 
   
September 30, 2014
  4.50 to 1.00
 
   
December 31, 2014
  4.50 to 1.00
 
   
March 31, 2015
  4.50 to 1.00
 
   
June 30, 2015
  4.50 to 1.00
 
   
September 30, 2015
  4.50 to 1.00
 
   
December 31, 2015
  4.50 to 1.00
 
   
March 31, 2016
  4.50 to 1.00
 
   
June 30, 2016
  4.50 to 1.00
 
   
September 30, 2016
  4.50 to 1.00
 
   
December 31, 2016
  4.50 to 1.00

 

-81-



--------------------------------------------------------------------------------



 



      Date   Ratio
 
   
March 31, 2017
  4.50 to 1.00
 
   
June 30, 2017
  4.50 to 1.00
 
   
September 30, 2017
  4.50 to 1.00
 
   
December 31, 2017
  4.50 to 1.00
 
   
March 31, 2018
  4.50 to 1.00

SECTION 6.14. Maximum Capital Expenditures.
(a) The Borrower will not, nor will it permit any Subsidiary to, incur or make
any Capital Expenditures except and as set forth below:

      Fiscal Year   Maximum Capital Expenditures
 
   
2011
  $125.0 million
 
   
2012
  $125.0 million
 
   
2013
  $125.0 million
 
   
2014
  $125.0 million
 
   
2015
  $125.0 million
 
   
2016
  $125.0 million
 
   
2017
  $125.0 million
 
   
2018
  $125.0 million

; provided that if the aggregate amount of Capital Expenditures made in any
fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.14 for such fiscal year (including any
carryover), then an amount of such shortfall not exceeding 50% of such maximum
amount (not including any carryover) may be added to the amount of Capital
Expenditures permitted under this Section 6.14 for the immediately succeeding
(but not any other) fiscal year.

 

-82-



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
SECTION 7.01. Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (except to the extent any such representation or warranty
is qualified by “materially,” “Material Adverse Effect” or a similar term, in
which case such representation or warranty shall prove to have been incorrect in
any respect) when made or deemed made;
(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03, 5.04 (with respect to
the existence of Holdings and the Borrower), 5.11 or in Article VI;
(e) Holdings, the Borrower or any Subsidiary Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section 7.01),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
(f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets (to the extent not prohibited under this Agreement) securing such
Indebtedness;

 

-83-



--------------------------------------------------------------------------------



 



(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any formal action
for the purpose of effecting any of the foregoing;
(j) Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money (to the extent not paid or
covered by insurance provided by a carrier that has acknowledged its obligation
to pay such claim in writing and that has a credit rating of at least “A” by
A.M. Best Company, Inc.) in an aggregate amount in excess of $50,000,000 shall
be rendered against Holdings, the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of
Holdings, the Borrower or any Subsidiary to enforce any such judgment;
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $50,000,000 for all periods;
(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral with a fair value in excess of $5,000,000, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Collateral Agreement;
(n) any Loan Document shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any party thereto;
(o) the Guarantees of the Obligations by Holdings and the Subsidiary Loan
Parties pursuant to the Collateral Agreement shall cease to be in full force and
effect (other than in accordance with the terms of the Loan Documents) or shall
be asserted by Holdings, the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations; or

 

-84-



--------------------------------------------------------------------------------



 



(p) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
SECTION 7.02. Borrower’s Right to Cure.
(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower fails to comply with the requirements of the Financial
Performance Covenant for any Fiscal Quarter, from the first day of such Fiscal
Quarter until the date that is ten days subsequent to the date on which
financial statements with respect to the fiscal period for such Financial
Performance Covenant is being measured are required to be delivered pursuant to
Section 5.01, Holdings shall have the right to issue Permitted Securities, the
proceeds of which Holdings will contribute in cash to the Borrower as common
equity (collectively, the “Cure Right”); provided that at the Borrower’s option,
the Borrower may elect to exercise such Cure Right prior to the date of the
delivery of the applicable financial statements if the Borrower reasonably
determines that it will fail to comply with the requirements of the Financial
Performance Covenant upon the delivery of such financial statements, and upon
the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to the
exercise by the Borrower of such Cure Right the Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustments:
(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
the Financial Performance Covenant at the end of the applicable Fiscal Quarter
and applicable subsequent periods which include such Fiscal Quarter and not for
any other purpose under this Agreement, by an amount equal to the Cure Amount;
and
(ii) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement.
(b) Notwithstanding anything herein to the contrary, (a) in each
four-Fiscal-Quarter period there shall be at least two Fiscal Quarters in which
the Cure Right is not exercised and no more than five Cure Rights shall be
exercised during the term of this Agreement, (b) the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenant and (c) the Cure Amount shall be set forth in an Officer’s
Certificate delivered to the Administrative Agent.

 

-85-



--------------------------------------------------------------------------------



 



SECTION 7.03. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
Borrower most recently ended, have assets with a value in excess of 5% of the
consolidated total assets of the Borrower and the Subsidiaries or 5% of the
total revenues of the Borrower and the Subsidiaries as of such date; provided
that if it is necessary to exclude more than one Subsidiary from clause (h) or
(i) of Section 7.01 pursuant to this Section 7.03 in order to avoid an Event of
Default thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.
ARTICLE VIII
The Agents
SECTION 8.01. The Agents. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. For purposes of this Article VIII, all references to the Administrative
Agent shall be deemed to be references to both the Administrative Agent and the
Collateral Agent.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

-86-



--------------------------------------------------------------------------------



 



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of each
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. The Lenders
identified in this Agreement as a Syndication Agent and a Documentation Agent
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, no Syndication Agent nor any Documentation Agent shall
have or be deemed to have a fiduciary relationship with any Lender.
Each Lender irrevocably agrees that the Administrative Agent may enter into the
First Lien Intercreditor Agreement and the Second Lien Intercreditor agreement,
without any further consent from any Secured Party, in connection with any
incurrence by the Borrower of Permitted Debt Securities and bind the Secured
Parties thereby.

 

-87-



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
SECTION 9.01. Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(i) if to the Borrower, to Select Medical Corporation, 4716 Old Gettysburg Road,
P.O. Box 2034, Mechanicsburg, PA 17055, Attention: Michael E. Tarvin (Telecopy
No. (717) 975-9981);
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 270 Park
Avenue, 4th Floor, New York, New York 10017, Attention of Dawn Lee Lum (Telecopy
No. (212) 270-2472), with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: John Ngo
(Telecopy No. (713) 750- 2931);
(iii) if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency
Services, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: John Ngo
(Telecopy No. (713) 750- 2931);
(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: John Ngo
(Telecopy No. (713) 750- 2931);
(v) if to the Collateral Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: John Ngo
(Telecopy No. (713) 750- 2931); and
(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

-88-



--------------------------------------------------------------------------------



 



(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the Administrative Agent (and, in
the case of the Administrative Agent, by written notice to the Borrower). All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02. Waivers; Amendments.
(a) No failure or delay by the Administrative Agent, the Issuing Bank, the
Collateral Agent, the Swingline Lender or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Collateral Agent, the Swingline Lender and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, the Collateral Agent, the Swingline Lender
or the Issuing Bank may have had notice or knowledge of such Default at the
time.
(b) Except as provided in Section 2.20 with respect to an Additional Credit
Extension Amendment (or to give effect to any restatement of this Agreement, the
substantive terms of which are otherwise permitted hereby), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or any scheduled date of payment of the
principal amount of any Tranche B Term Loan under Section 2.10, the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby,

 

-89-



--------------------------------------------------------------------------------



 



(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders”, “Required Revolving Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as
applicable),
(vi) release Holdings or any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement (except as provided in Section 9.15 or in the Collateral
Agreement) or limit its liability in respect of such Guarantee, without the
written consent of each Lender,
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as provided in Section 9.15 or in the Collateral
Agreement), without the written consent of each Lender,
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Class, or
(ix) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing, including, without limitation, the related defined terms
therein to the extent applicable to such section, without the written consent of
the Required Revolving Lenders,
provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders (but not the Tranche B
Lenders) or the Tranche B Lenders (but not the Revolving Lenders) may be
effected by an agreement or agreements in writing entered into by Holdings, the
Borrower and requisite percentage in interest of the affected Class of Lenders
that would be required to consent thereto under this Section 9.02(b) if such
Class of Lenders were the only Class of Lenders hereunder at the time. In
connection with any proposed amendment, modification, waiver or termination (a
“Proposed Change”) requiring the consent of all affected Lenders, if the consent
of the Required Lenders to such Proposed Change is obtained, but the consent to
such Proposed Change of other Lenders whose consent is required is not obtained
(any such Lender whose consent is not obtained as described in this
Section 9.02(b) being referred to as a “Non-Consenting Lender”), then, so long
as the Lender that is acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request, any assignee that is acceptable to the
Administrative Agent shall have the right, with the Administrative Agent’s
consent, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Borrower’s request, sell and assign to
such assignee, at no expense to such Non-Consenting Lender, all the Commitments,
Tranche B Term Loans and Revolving Exposure of such Non-Consenting Lender for an
amount equal to the principal balance of all Tranche B Term Loans and Revolving
Loans (and funded participations in Swingline Loans and unreimbursed LC
Disbursements) held by such Non-Consenting Lender and all accrued interest and
fees with respect thereto through the date of sale (including amounts under
Sections 2.15, 2.16 and 2.17), such purchase and sale to be consummated pursuant
to an executed Assignment and Assumption in accordance with Section 9.04(b)
(which Assignment and Assumption need not be signed by such Non-Consenting
Lender).

 

-90-



--------------------------------------------------------------------------------



 



(c) Notwithstanding the provisions of clause (b), this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Tranche B Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof, and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders. In addition, this Agreement may be amended with the written consent of
the Administrative Agent, Holdings, the Borrower and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Tranche B Term Loans (the “Refinanced Term Loans”) with a
replacement term loan tranche hereunder (the “Replacement Term Loans”); provided
that (i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (iii) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Tranche B Term
Loans) and (iv) all other terms applicable to such Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Tranche B Term
Loans in effect immediately prior to such refinancing.
(d) Notwithstanding anything in this Section 9.02 to the contrary, (a) technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary (i) to
integrate any Incremental Term Loans, any Incremental Revolving Commitments, any
Extended Term Loans or any Extended Revolving Commitments or (ii) to cure any
ambiguity, omission, defect or inconsistency and (b) without the consent of any
Lender or Issuing Bank, the Loan Parties and the Administrative Agent or any
collateral agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into (x) any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties or as required by local law to give
effect to, or protect any security interest for benefit of the Secured Parties,
in any property or so that the security interests therein comply with applicable
law or this Agreement or in each case to otherwise enhance the rights or
benefits of any Lender under any Loan Document or (y) any First Lien
Intercreditor Agreement and/or Second Lien Intercreditor Agreement with the
holders of Permitted Debt Securities (or any amendment or supplement thereto
with respect to additional Permitted Debt Securities).
(e) In the event that this Agreement is amended at any time on or prior to the
date that is two years after the Effective Date and such amendment to this
Agreement reduces the Yield applicable to the Tranche B Term Loans on the
Effective Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender (whether or not such Lender consents to such amendment) a
fee in an amount equal to 1.00% of such Lender’s Tranche B Term Loans
outstanding on the effective date of such amendment; provided that no such fee
shall be payable if a prepayment fee is payable in accordance with
Section 2.12(c) related to such amendment. Notwithstanding the provisions of
Section 9.02, this Section 9.02(e) shall not be waived, amended or modified
without the written consent of each Lender adversely affected thereby.

 

-91-



--------------------------------------------------------------------------------



 



SECTION 9.03. Expenses; Indemnity; Damage Waiver.
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Agents and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), and hold each Indemnitee harmless, from
and against any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release or threat of Release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries, or any actual or alleged Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or their respective
properties or operations, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are finally judicially determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as applicable, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Tranche B Term Loans, and unused Commitments at the time.

 

-92-



--------------------------------------------------------------------------------



 



(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e) All amounts due under this Section 9.03 shall be payable not later than
three days after written demand therefor.
SECTION 9.04. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 9.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(1) the Borrower; provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other assignee;
(2) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Tranche B
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
(3) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Tranche B Term Loan.
(ii) Assignments shall be subject to the following conditions:
(1) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Tranche B Term Loan, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

-93-



--------------------------------------------------------------------------------



 



(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(4) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For purposes of this Section 9.04(b):
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount and stated
interest of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

-94-



--------------------------------------------------------------------------------



 



(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service
(“IRS”), any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the IRS. The entries in the Participant
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and each Lender shall treat each person whose name is
recorded in the Participant Register as the owner of the participation in
question for all purposes of this Agreement notwithstanding any notice to the
contrary.
(iii) Subject to paragraph (c)(ii) of this Section 9.04, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 9.04; provided that a
Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

 

-95-



--------------------------------------------------------------------------------



 



(iv) Any Lender may at any time pledge, assign or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge, assignment or grant to secure obligations to
a Federal Reserve Bank, and this Section 9.04 shall not apply to any such
pledge, assignment or grant of a security interest, provided that no such
pledge, assignment or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledge or assignee for
such Lender as a party hereto.
(v) Notwithstanding any other provision of this Agreement, no Lender will assign
its rights and obligations under this Agreement, or sell participations in its
rights and/or obligations under this Agreement, to any Person who is (i) listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation or (ii) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Section 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-96-



--------------------------------------------------------------------------------



 



SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff or application, provided that any failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff or application under this Section 9.08. The rights of each Lender
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Borrower or their respective properties in the
courts of any jurisdiction.
(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

 

-97-



--------------------------------------------------------------------------------



 



SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings or the
Borrower, provided that such source is not actually known by such disclosing
party to be bound by an agreement containing provisions substantially the same
as those contained in this Section 9.12. For the purposes of this Section 9.12,
the term “Information” means all information received from Holdings or the
Borrower relating to Holdings or the Borrower or its business, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower, provided that, in the case of information received from Holdings, the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

-98-



--------------------------------------------------------------------------------



 



SECTION 9.14. USA Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.
SECTION 9.15. Release of Collateral.
(a) Upon any sale or other transfer by any Loan Party of any Collateral that is
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02 of this Agreement, the security interest in such
Collateral shall be automatically released.
(b) Upon the addition of a Succeeding Holdings and satisfaction by such
Succeeding Holdings of the Collateral and Guarantee Requirement, the prior
Holdings shall be automatically released from all of its obligations under the
Security Documents.
SECTION 9.16. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (ii) in connection with each such
transaction and the process leading thereto, the Administrative Agent and the
Lenders will act solely as principals and not as agents or fiduciaries of the
Loan Parties or any of their stockholders, affiliates, creditors, employees or
any other party, (iii) neither the Administrative Agent nor any Lender will
assume an advisory or fiduciary responsibility in favor of the Borrower or any
of its Affiliates with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether the Administrative Agent or
any Lender has advised or is currently advising any Loan Party on other matters)
and neither the Administrative Agent nor any Lender will have any obligation to
any Loan Party or any of its Affiliates with respect to the transactions
contemplated in this Agreement except the obligations expressly set forth
herein, (iv) the Administrative Agent and each Lender may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their affiliates, and (v) neither the Administrative Agent nor any
Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the Loan
Parties have consulted and will consult their own legal, accounting, regulatory,
and tax advisors to the extent it deems appropriate. The matters set forth in
this Agreement and the other Loan Documents reflect an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand. The Borrower agrees that the Loan
Parties shall not assert any claims that any Loan Party may have against the
Administrative Agent or any Lender based on any breach or alleged breach of
fiduciary duty.

 

-99-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            SELECT MEDICAL CORPORATION,
as the Borrower
      By:   /s/ Michael E. Tarvin         Name:   Michael E. Tarvin       
Title:   Executive Vice President, General Counsel and Secretary        SELECT
MEDICAL HOLDINGS CORPORATION
      By:   /s/ Michael E. Tarvin         Name:   Michael E. Tarvin       
Title:   Executive Vice President, General Counsel and Secretary     

 

S-1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent and Collateral Agent
      By:   /s/ Dawn LeeLum         Name:   Dawn LeeLum        Title:  
Executive Director     

 

S-2



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Dawn LeeLum         Name:   Dawn LeeLum        Title:  
Executive Director        J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Lauren Camp         Name:   Lauren Camp        Title:   Managing
Director       

 

S-3



--------------------------------------------------------------------------------



 



          GOLDMAN SACHS BANK USA,
as Lender and Co-Syndication Agent
      By:   /s/ Alexis Maged         Name:   Alexis Maged        Title:  
Authorized Signatory        GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Bookrunner and Joint Lead Arranger
      By:   /s/ Alexis Maged         Name:   Alexis Maged        Title:  
Authorized Signatory       

 

S-4



--------------------------------------------------------------------------------



 



          BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Sarang Gadkari         Name:   Sarang Gadkari        Title:  
Managing Director        MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Co-Syndication Agent
      By:   /s/ Sarang Gadkari         Name:   Sarang Gadkari        Title:  
Managing Director        MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Sarang Gadkari         Name:   Sarang Gardkari        Title:  
Managing Director       

 

S-5



--------------------------------------------------------------------------------



 



          MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
      By:   /s/ Christy Silvester         Name:   Christy Silvester       
Title:   Executive Director        MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agent
      By:   /s/ Christy Silvester         Name:   Christy Silvester       
Title:   Executive Director        MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunner and Joint Lead Arranger
      By:   /s/ Christy Silvester         Name:   Christy Silvester       
Title:   Executive Director       

 

S-6



--------------------------------------------------------------------------------



 



          MORGAN STANLEY BANK, N.A.
as a Lender
      By:   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory       

 

S-7



--------------------------------------------------------------------------------



 



          PNC BANK, NATIONAL ASSOCIATION
as a Lender
      By:   /s/ Marie T. Boyer         Name:   Marie T. Boyer        Title:  
Senior Vice President       

 

S-8



--------------------------------------------------------------------------------



 



          ROYAL BANK OF CANADA,
as a Lender
      By:   /s/ Dean Sas         Name:   Dean Sas        Title:   Authorized
Signatory        RBC CAPITAL MARKETS, LLC,
as Joint Bookrunner and Joint Lead Arranger
      By:   /s/ Jim Wolfe         Name:   Jim Wolfe        Title:   Managing
Director       

 

S-9



--------------------------------------------------------------------------------



 



          WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Kent Davis         Name:   Kent Davis        Title:   Managing
Director        WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent
      By:   /s/ Kent Davis         Name:   Kent Davis        Title:   Managing
Director        WELLS FARGO SECURITIES, LLC,
as Joint Bookrunner and Joint Lead Arranger
      By:   /s/ David Gillespie         Name:   David Gillespie        Title:  
Managing Director       

 

S-10